Case 20-50527-LSS   Doc 155   Filed 03/14/21   Page 1 of 14
Case 20-50527-LSS   Doc 155   Filed 03/14/21   Page 2 of 14
                    EXHIBIT A
                                                           Case 20-50527-LSS                                    Doc 155                             Filed 03/14/21                      Page 3 of 14
                                                                                                                                     Exhibit A
                                                                                                                                     Service List
                                                                                                                              Served as set forth below

       Description                                      Name                                                                               Address                                                                Email             Method of Service
Adversary Parties              A Group Of Citizens                       Westchester Putnam 388                 168 Read Ave                         Tuckahoe, NY 10707-2316                                                     First Class Mail
Adversary Parties              A Group Of Citizens                       Westchester Putnam 388                 19 Hillcrest Rd                      Bronxville, NY 10708-4518                                                   First Class Mail
Adversary Parties              A Group Of Citizens                       Westchester Putnam 388                 39 7Th St                            New Rochelle, NY 10801-5813                                                 First Class Mail
Adversary Parties              A Group Of Citizens                       Westchester Putnam 388                 58 Bradford Blvd                     Yonkers, NY 10710-3638                                                      First Class Mail
Adversary Parties              A Group Of Citizens                       Westchester Putnam 388                 Po Box 630                           Bronxville, NY 10708-0630                                                   First Class Mail
Adversary Parties              Abraham Lincoln Council                   Abraham Lincoln Council 144            5231 S 6Th Street Rd                 Springfield, IL 62703-5143                                                  First Class Mail
Adversary Parties              Abraham Lincoln Council                   C/O Dan O'Brien                        5231 S 6Th Street Rd                 Springfield, IL 62703-5143                                                  First Class Mail
Adversary Parties              Alabama-Florida Cncl 3                    6801 W Main St                         Dothan, AL 36305-6937                                                                                            First Class Mail
Adversary Parties              Alameda Cncl 22                           1714 Everett St                        Alameda, CA 94501-1529                                                                                           First Class Mail
Adversary Parties              Alamo Area Cncl#583                       2226 Nw Military Hwy                   San Antonio, TX 78213-1833                                                                                       First Class Mail
Adversary Parties              All Saints School - St Stephen'S Church   Three Rivers Council 578               Po Box 7188                          Beaumont, TX 77726-7188                                                     First Class Mail
Adversary Parties              Allegheny Highlands Cncl 382              50 Hough Hill Rd                       Falconer, NY 14733-9766                                                                                          First Class Mail
Adversary Parties              Aloha Council                             C/O Matt Hill                          421 Puiwa Rd                         Honolulu, HI 96817                                                          First Class Mail
Adversary Parties              Aloha Council                             C/O Rick Goodwin                       565 Mcgrew Loop                      Aiea, HI 96701-4246                                                         First Class Mail
Adversary Parties              American Legion Post 129                  Jersey Shore Council 341               2025 Church Rd                       Toms River, NJ 08753-1410                                                   First Class Mail
Adversary Parties              American Military Academy                 Puerto Rico Council 661                Po Box 7884                          Guaynabo, PR 00970-7884                                                     First Class Mail
Adversary Parties              Andrew Jackson Cncl 303                   855 Riverside Dr                       Jackson, MS 39202-1199                                                                                           First Class Mail
Adversary Parties              Anthony Wayne Area Cncl 157               8315 W Jefferson Blvd                  Fort Wayne, IN 46804-8302                                                                                        First Class Mail
Adversary Parties              Arbuckle Area Council                     C/O Mike Payne                         311 Sh 142 W                         Ardmore, OK 73401                                                           First Class Mail
Adversary Parties              Archdiocese Of Oklahoma City              7501 Nw Expressway                     Oklahoma City, OK 73132-1551                                                                                     First Class Mail
Adversary Parties              Archdiocese Of Oklahoma City              Catholic Pastoral Ctr                  Po Box 32180                         Oklahoma City, OK 73123-0380                                                First Class Mail
Adversary Parties              Atlanta Area Council                      C/O Bion Jones                         1800 Cir 75 Pkwy Se                  Atlanta, GA 30339-3055                                                      First Class Mail
Adversary Parties              Audubon Mutual Housing Corp               Garden State Council 690               20 Road C                            Audubon, NJ 08106-1856                                                      First Class Mail
Adversary Parties              Baden-Powell Cncl 368                     2150 Nys Route 12                      Binghamton, NY 13901                                                                                             First Class Mail
Adversary Parties              Baldwin Shari                             606 Lake Ave                           Edgewood, MD 21040-2123                                                                                          First Class Mail
Adversary Parties              Baltimore Area Cncl 220                   701 Wyman Park Dr                      Baltimore, MD 21211-2805                                                                                         First Class Mail
Adversary Parties              Bass Law, LLC                             Attn: Dondra Bass O'Neal, Esq                                                                                         dondra@bassinjurylaw.com          Email
Adversary Parties              Bay Area Cncl 574                         3020 53Rd St                           Galveston, TX 77551-5917                                                                                         First Class Mail
Adversary Parties              Bay-Lakes Council 635                     2555 Nern Rd                           Appleton, WI 54914                                                                                               First Class Mail
Adversary Parties              Belluck & Fox, LLP                        Attn: Kristina Georgiou                                                                                               kgeorgiou@belluckfox.com          Email
Adversary Parties              Berman O'Connor & Mann                    Attn: Michael J Berman, Esq                                                                                           mjberman@pacificlawyers.law       Email
Adversary Parties              Bethel Commandment Church                 Garden State Council 690               Po Box 67                            Whitesboro, NJ 08252-0067                                                   First Class Mail
Adversary Parties              Bethesda Presbyterian Church              Laurel Highlands Council 527           7220 Bennett St                      Pittsburgh, PA 15208-1471                                                   First Class Mail
Adversary Parties              Bethesda Presbyterian Church              Old N State Council 070                1074 Ashland Rd                      Ruffin, NC 27326-9660                                                       First Class Mail
Adversary Parties              Black Hills Area Cncl 695                 144 North St                           Rapid City, SD 57701-1247                                                                                        First Class Mail
Adversary Parties              Black Swamp Area Cncl 449                 2100 Broad Ave                         Findlay, OH 45840-2748                                                                                           First Class Mail
Adversary Parties              Black Warrior Cncl 6                      2700 Jack Warner Pkwy Ne               Tuscaloosa, AL 35404-1300                                                                                        First Class Mail
Adversary Parties              Blackhawk Area Council                    Bsa C/O Philip Mccrery                 2820 Mcfarland Rd                    Rockford, IL 61107-6808                                                     First Class Mail
Adversary Parties              Bleakley Platt & Schmidt, LLP             William P. Harrington                                                                                                 wpharrington@bpslaw.com           Email
Adversary Parties              Bleakley Platt & Schmidt, LLP             Adam Rodriguez                                                                                                        arodriguez@bpslaw.com             Email
Adversary Parties              Blessed Sacrament                         Mid-America Council 326                3012 Jackson St                      Sioux City, IA 51104-2742                                                   First Class Mail
Adversary Parties              Blessed Virgin Mary Help Christians Rcc   Greater New York Councils, Bsa 640     7031 48Th Ave                        Woodside, NY 11377-6010                                                     First Class Mail
Adversary Parties              Blue Grass Cncl 204                       2134 Nicholasville Rd Ste 3            Lexington, KY 40503-2521                                                                                         First Class Mail
Adversary Parties              Blue Mountain Cncl 604                    8478 W Gage Blvd                       Kennewick, WA 99336-1075                                                                                         First Class Mail
Adversary Parties              Blue Ridge Council                        1 Park Plz                             Greenville, SC 29607-5851                                                                                        First Class Mail
Adversary Parties              Blue Ridge Mountains Cncl 599             2131 Valley View Blvd Nw               Roanoke, VA 24012-2031                                                                                           First Class Mail
Adversary Parties              Bowling Green First Presbyterian Church   Great Rivers Council 653               205 W Centennial Ave                 Bowling Green, MO 63334-1515                                                First Class Mail
Adversary Parties              Boys & Girls Club Of Morris County Inc    Patriots Path Council 358              19 Oak Ave                           Pequannock, NJ 07440-1307                                                   First Class Mail
Adversary Parties              Boys & Girls Clubs Of Central Minnesota   Central Minnesota 296                  320 Raymond Ave Ne                   Saint Cloud, MN 56304-0340                                                  First Class Mail
Adversary Parties              Boys And Girls Club Of Sierra Vista       Catalina Council 011                   1746 Paseo San Luis                  Sierra Vista, AZ 85635-4610                                                 First Class Mail
Adversary Parties              Brautigam & Brautigam, L.L.P.             Daryl P. Brautigam                                                                                                    darylbrautigam@brautigamlaw.com   Email
Adversary Parties              Buckeye Cncl 436                          2301-13th St, N W                      Canton, OH 44708-3157                                                                                            First Class Mail
Adversary Parties              Buckskin Cncl 617                         2829 Kanawha Blvd E                    Charleston, WV 25311-1727                                                                                        First Class Mail
Adversary Parties              Bucktail Cncl 509                         209 1St St                             Dubois, PA 15801-3007                                                                                            First Class Mail
Adversary Parties              Buffalo Trace Cncl 156                    3501 E Lloyd Expy                      Evansville, IN 47715-8624                                                                                        First Class Mail
Adversary Parties              Buffalo Trail Council                     C/O Gerry Ellis                        701 W Fort Davis Ave                 Alpine, TX 79830-1724                                                       First Class Mail
Adversary Parties              Burlington County Council, Bsa            C/O Todd Heyn                          Po Box 246                           Rancocas, NJ 08073-0246                                                     First Class Mail
Adversary Parties              Caddo Area Cncl 584                       24 Lynwood Dr                          Texarkana, TX 75503-2609                                                                                         First Class Mail
Adversary Parties              Calcasieu Area Council                    C/O Kevin Mcmurrian                    304 S Ryan St                        Lake Charles, LA 70601-5822                                                 First Class Mail
Adversary Parties              California Inland Empire Council          C/O Kevin Gustafson                    Po Box 8910                          Redlands, CA 92375-2110                                                     First Class Mail
Adversary Parties              Cape Cod & The Islands Cncl 224           247 Willow St                          Yarmouth Port, MA 02675-1744                                                                                     First Class Mail
Adversary Parties              Cape Fear Cncl 425                        Po Box 7156                            Wilmington, NC 28406-7156                                                                                        First Class Mail
Adversary Parties              Capitol Area Cncl 564                     12500 N Ih 35                          Austin, TX 78753-1312                                                                                            First Class Mail
Adversary Parties              Cascade Pacific Cncl No 492               2145 Sw Naito Pkwy                     Portland, OR 97201-5197                                                                                          First Class Mail
Adversary Parties              Catalina Biosolutions LLC                 6890 E Sunrise Dr # 110-120            Tucson, AZ 85750-0738                                                                                            First Class Mail
Adversary Parties              Central Florida Council                   C/O Steve Eisinger                     1951 S Orange Blossom Trl Ste 102    Apopka, FL 32703-7747                                                       First Class Mail
Adversary Parties              Central Florida Council                   Po Box 849                             Paisley, FL 32767-0849                                                                                           First Class Mail
Adversary Parties              Central Georgia Cncl 96                   4335 Confederate Way                   Macon, GA 31217-4719                                                                                             First Class Mail
Adversary Parties              Central Minnesota Cncl 296                1191 Scout Dr                          Sartell, MN 56377-4537                                                                                           First Class Mail
Adversary Parties              Central North Carolina Council            C/O Greg Graham                        Po Box 250                           Albemarle, NC 28002-0250                                                    First Class Mail
Adversary Parties              Central Radio Co Inc                      Po Box 6348                            Norfolk, VA 23508-0348                                                                                           First Class Mail
Adversary Parties              Central Synagogue Of Nassau County        Theodore Roosevelt Council 386         430 Demott Ave                       Rockville Centre, NY 11570-1865                                             First Class Mail
Adversary Parties              Chattahoochee Cncl 91                     1237 1St Ave                           Columbus, GA 31901-5283                                                                                          First Class Mail
Adversary Parties              Cherokee Area Cncl 556                    6031 Lee Hwy                           Chattanooga, TN 37421-2930                                                                                       First Class Mail
Adversary Parties              Chester County Cncl 539                   226 Exton Square Mall                  Exton, PA 19341-2442                                                                                             First Class Mail
Adversary Parties              Chicago Area Cncl 118                     1218 W Adams St                        Chicago, IL 60607-2802                                                                                           First Class Mail
Adversary Parties              Chickasaw Council                         Bsa Troop 0056                         Collierville, TN 38017                                                                                           First Class Mail
Adversary Parties              Chief Cornplanter Cncl 538                316 4Th Ave                            Warren, PA 16365-5712                                                                                            First Class Mail
Adversary Parties              Chief Seattle Cncl 609                    3120 Rainier Ave S                     Seattle, WA 98144-6015                                                                                           First Class Mail
Adversary Parties              CHIPMAN, BROWN, CICERO & COLE, LLP                                                                                                                              desgross@chipmanbrown.com         Email
Adversary Parties              Chippewa Valley Cncl No 637               710 S Hastings Way                     Eau Claire, WI 54701-3425                                                                                        First Class Mail
Adversary Parties              Choctaw Area Cncl No 302                  Po Box 3784                            Meridian, MS 39303-3784                                                                                          First Class Mail
Adversary Parties              Christ Episcopal Church                   Atlanta Area Council 092               1210 Wooten Lake Rd Nw               Kennesaw, GA 30144-1347                                                     First Class Mail
Adversary Parties              Christ Episcopal Church                   Atlanta Area Council 092               400 Holcomb Bridge Rd                Norcross, GA 30071-2040                                                     First Class Mail
Adversary Parties              Christ Episcopal Church                   Baltimore Area Council 220             6800 Oakland Mills Rd                Columbia, MD 21045-4706                                                     First Class Mail
Adversary Parties              Christ Episcopal Church                   Black Warrior Council 006              605 Lurleen B Wallace Blvd N         Tuscaloosa, AL 35401-1712                                                   First Class Mail
Adversary Parties              Christ Episcopal Church                   Capitol Area Council 564               Po Box 638                           Cedar Park, TX 78630-0638                                                   First Class Mail
Adversary Parties              Christ Episcopal Church                   Circle Ten Council 571                 534 W 10Th St                        Dallas, TX 75208-4720                                                       First Class Mail
Adversary Parties              Christ Episcopal Church                   Coastal Carolina Council 550           2304 N Highway 17                    Mount Pleasant, SC 29466-9172                                               First Class Mail
Adversary Parties              Christ Episcopal Church                   Coastal Georgia Council 099            305 Wheeler St                       Saint Marys, GA 31558-8431                                                  First Class Mail
Adversary Parties              Christ Episcopal Church                   Columbia-Montour 504                   712 E 16Th St                        Berwick, PA 18603-2302                                                      First Class Mail
Adversary Parties              Christ Episcopal Church                   Connecticut Yankee Council Bsa 072     2000 Main St                         Stratford, CT 06615-6340                                                    First Class Mail
Adversary Parties              Christ Episcopal Church                   Del Mar Va 081                         830 Romancoke Rd                     Stevensville, MD 21666-2790                                                 First Class Mail
Adversary Parties              Christ Episcopal Church                   Five Rivers Council, Inc 375, 1st St   Corning, NY 14830                                                                                                First Class Mail
Adversary Parties              Christ Episcopal Church                   Great Lakes Fsc 272                    120 N Military St                    Dearborn, MI 48124-1035                                                     First Class Mail
Adversary Parties              Christ Episcopal Church                   Great Trail 433                        118 S Mantua St                      Kent, OH 44240-3437                                                         First Class Mail
Adversary Parties              Christ Episcopal Church                   Great Trail 433                        2627 Atlantic St Ne                  Warren, OH 44483-4423                                                       First Class Mail
Adversary Parties              Christ Episcopal Church                   Hawkeye Area Council 172               220 40Th St Ne                       Cedar Rapids, IA 52402-5616                                                 First Class Mail
Adversary Parties              Christ Episcopal Church                   Hudson Valley Council 374              20 Carroll St                        Poughkeepsie, NY 12601-4314                                                 First Class Mail
Adversary Parties              Christ Episcopal Church                   Istrouma Area Council 211              120 S New Hampshire St               Covington, LA 70433-3500                                                    First Class Mail
Adversary Parties              Christ Episcopal Church                   Jersey Shore Council 341               157 Shore Rd                         Somers Point, NJ 08244-2752                                                 First Class Mail
Adversary Parties              Christ Episcopal Church                   Lake Erie Council 440                  3445 Warrensville Center Rd          Shaker Heights, OH 44122-5206                                               First Class Mail
Adversary Parties              Christ Episcopal Church                   Mecklenburg County Council 415         1412 Providence Rd                   Charlotte, NC 28207-2543                                                    First Class Mail
Adversary Parties              Christ Episcopal Church                   National Capital Area Council 082      8951 Courthouse Rd                   Spotsylvania, VA 22553-2517                                                 First Class Mail
Adversary Parties              Christ Episcopal Church                   North Florida Council 087              400 San Juan Dr                      Ponte Vedra Beach, FL 32082-2838                                            First Class Mail
Adversary Parties              Christ Episcopal Church                   Northern Star Council 250              7305 Afton Rd                        Woodbury, MN 55125-1501                                                     First Class Mail
Adversary Parties              Christ Episcopal Church                   Ozark Trails Council 306               601 E Walnut St                      Springfield, MO 65806-2419                                                  First Class Mail
Adversary Parties              Christ Episcopal Church                   Pacific Skyline Council 031            1040 Border Rd                       Los Altos, CA 94024-4724                                                    First Class Mail
Adversary Parties              Christ Episcopal Church                   Palmetto Council 549                   534 Plantation Rd                    Lancaster, SC 29720-5805                                                    First Class Mail
Adversary Parties              Christ Episcopal Church                   Southeast Louisiana Council 214        1534 7Th St                          Slidell, LA 70458-2847                                                      First Class Mail
Adversary Parties              Christ Episcopal Church                   Twin Rivers Council 364                15 W High St                         Ballston Spa, NY 12020-1912                                                 First Class Mail
Adversary Parties              Christ Evangelical Lutheran Church        Theodore Roosevelt Council 386         61 N Grove St                        Freeport, NY 11520-3039                                                     First Class Mail
Adversary Parties              Christ Evangelical Lutheran Church        Cradle Of Liberty Council 525          700 Pennsylvania Ave                 Oreland, PA 19075-1234                                                      First Class Mail
Adversary Parties              Christ Evangelical Lutheran Church        Laurel Highlands Council 527           Elknud Lane                          Johnstown, PA 15905                                                         First Class Mail
Adversary Parties              Christ Evangelical Lutheran Church        Mason Dixon Council 221                216 N Cleveland Ave                  Hagerstown, MD 21740-5005                                                   First Class Mail
Adversary Parties              Christ Evangelical Lutheran Church        New Birth Of Freedom 544               126 W Main St                        Dallastown, PA 17313-1603                                                   First Class Mail
Adversary Parties              Christ Evangelical Lutheran Church        Northern New Jersey Council, Bsa 333   337 N Farview Ave                    Paramus, NJ 07652-4632                                                      First Class Mail
Adversary Parties              Christ Evangelical Lutheran Church        Pennsylvania Dutch Council 524         125 E High St                        Elizabethtown, PA 17022-1949                                                First Class Mail
Adversary Parties              Christ Evangelical Lutheran Church        Suffolk County Council Inc 404         Po Box 205                           Islip Terrace, NY 11752-0205                                                First Class Mail
Adversary Parties              Christ The King Church                    Baltimore Area Council 220             126 Dorsey Rd                        Glen Burnie, MD 21061-3247                                                  First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                                    Page 1 of 10
                                                             Case 20-50527-LSS                                              Doc 155                             Filed 03/14/21                     Page 4 of 14
                                                                                                                                                 Exhibit A
                                                                                                                                                Service List
                                                                                                                                         Served as set forth below

       Description                                     Name                                                                                            Address                                                                 Email         Method of Service
Adversary Parties              Christ The King Church                              Cradle Of Liberty Council 525           3252 Chesterfield Rd                  Philadelphia, PA 19114-1524                                              First Class Mail
Adversary Parties              Christ The King Church                              Mid-America Council 326                 654 S 86Th St                         Omaha, NE 68114-4214                                                     First Class Mail
Adversary Parties              Christ The King Church                              Northeastern Pennsylvania Council 501   417 Main St                           Eynon, PA 18403-1245                                                     First Class Mail
Adversary Parties              Church Of The Holy Innocents                        401 Main St                             Highland Falls, NY 10928-2016                                                                                  First Class Mail
Adversary Parties              Church Of The Nativity                              Chickasaw Council 558                   5955 Saint Elmo Rd                    Bartlett, TN 38135-1516                                                  First Class Mail
Adversary Parties              Church Of The Nativity                              Crossroads Of America 160               7300 Lantern Rd                       Indianapolis, IN 46256-2118                                              First Class Mail
Adversary Parties              Church Of The Nativity                              Laurel Highlands Council 527            33 Alice St                           Crafton, PA 15205-2801                                                   First Class Mail
Adversary Parties              Church Of The Nativity                              Laurel Highlands Council 527            33 Alice St                           Pittsburgh, PA 15205-2801                                                First Class Mail
Adversary Parties              Church Of The Nativity                              Mayflower Council 251                   45 Howard St                          Northborough, MA 01532-1441                                              First Class Mail
Adversary Parties              Church Of The Nativity                              National Capital Area Council 082       6400 Nativity Ln                      Burke, VA 22015-4006                                                     First Class Mail
Adversary Parties              Cimarron Council                                    Cimarron Council 474                    Po Box 3146                           Enid, OK 73702-3146                                                      First Class Mail
Adversary Parties              Circle Ten Council                                  C/O Doug Latimer                        7285 Moss Ridge Rd                    Parker, TX 75002-7040                                                    First Class Mail
Adversary Parties              Circle Ten Council                                  Circle Ten Council 571                  8605 Harry Hines Blvd                 Dallas, TX 75235-3014                                                    First Class Mail
Adversary Parties              City Of Bloomingale                                 8 W Us Highway 80                       Bloomingdale, GA 31302-9259                                                                                    First Class Mail
Adversary Parties              City Of Sacramento                                  City Hall                               915 I St Rm 104                       Sacramento, CA 95814-2614                                                First Class Mail
Adversary Parties              Clark, Hunt, Ahern & Embry                          Attn: Jonathan A Barnes                                                                                                jbarnes@chelaw.com              Email
Adversary Parties              Coastal Carolina Cncl No 550                        9297 Medical Plaza Dr                   North Charleston, SC 29406-9136                                                                                First Class Mail
Adversary Parties              Coastal Connections Mktg                            327 N Queen St Ste 102                  Kinston, NC 28501-4985                                                                                         First Class Mail
Adversary Parties              Colonial Virginia Cncl 595                          Po Box 12144                            Newport News, VA 23612-2144                                                                                    First Class Mail
Adversary Parties              Columbia-Montour Cncl No 504                        5 Audubon Ct                            Bloomsburg, PA 17815-7754                                                                                      First Class Mail
Adversary Parties              Congregational Church Of Algonquin                  Blackhawk Area 660                      109 Washington St                     Algonquin, IL 60102-2627                                                 First Class Mail
Adversary Parties              Connecticut Rivers Cncl 66                          60 Darlin St                            East Hartford, CT 06108-3256                                                                                   First Class Mail
Adversary Parties              Connection Church                                   Quapaw Area Council 018                 4110 Memorial Dr                      Gosnell, AR 72315-5771                                                   First Class Mail
Adversary Parties              Conquistador Cncl No 413                            2603 N Aspen Ave                        Roswell, NM 88201-9785                                                                                         First Class Mail
Adversary Parties              Cornhusker Cncl No 324                              Po Box 269                              Walton, NE 68461-0269                                                                                          First Class Mail
Adversary Parties              Coronado Area Council                               644 S Ohio St                           Salina, KS 67401-3346                                                                                          First Class Mail
Adversary Parties              Corporation Of The President Of The Church Of       50 E North Temple, 20Th Fl              Salt Lake City, UT 84150-0020                                                                                  First Class Mail
                               Jesus Christ Of Latter-Day Saints
Adversary Parties              Cradle Of Liberty Cncl 525                          1485 Valley Forge Rd                    Wayne, PA 19087-1346                                                                                           First Class Mail
Adversary Parties              Crater Lake Cncl No 491                             3039 Hanley Rd                          Central Point, OR 97502-1474                                                                                   First Class Mail
Adversary Parties              Crew Janci, LLP                                     Attn: Andria K Seo                                                                                                     andria@crewjanci.com            Email
Adversary Parties              Crew Janci, LLP                                     Attn: Peter B Janci                                                                                                    peter@crewjanci.com             Email
Adversary Parties              Crew Janci, LLP                                     Attn: Stephen F Crew                                                                                                   steve@crewjanci.com             Email
Adversary Parties              Crew Janci, LLP                                     Attn: William Stewart                                                                                                  will@crewjanci.com              Email
Adversary Parties              Crew Janci, LLP, And                                Attn: Hollis K Mcmilan                                                                                                 hmcmilan@hkmlaw.com             Email
                               Hollis K. Mcmilan, PC
Adversary Parties              Crossroads Of America Cncl #160                     7125 Fall Creek Rd                      Indianapolis, IN 46256-3167                                                                                    First Class Mail
Adversary Parties              Dads Club Of Troop One Flushing Inc                 Greater New York Councils, Bsa 640      3511 191St St                         Flushing, NY 11358-2424                                                  First Class Mail
Adversary Parties              Dan Beard Cncl No 438                               10078 Reading Rd                        Cincinnati, OH 45241-4833                                                                                      First Class Mail
Adversary Parties              Daniel Boone Council                                333 W Haywood St                        Asheville, NC 28801-3155                                                                                       First Class Mail
Adversary Parties              Daniel Webster Cncl 330                             571 Holt Ave                            Manchester, NH 03109-5213                                                                                      First Class Mail
Adversary Parties              Davis Miles Mcguire Gardner, PLLC                   Attn: Dwayne D Burns                                                                                                   dburns@davismiles.com           Email
Adversary Parties              Davis Miles Mcguire Gardner, PLLC                   Attn: Michael E Medina                                                                                                 mmedina@davismiles.com          Email
Adversary Parties              Davis Miles Mcguire Gardner, PLLC                   Attn: Steven Weinberger                                                                                                sweingerberger@davismiles.com   Email
Adversary Parties              De Soto Area Cncl No 13                             118 W Peach St                          El Dorado, AR 71730-5611                                                                                       First Class Mail
Adversary Parties              Del-Mar-Va Council                                  C/O Eric Salser                         5700 Nanticoke Rd                     Seaford, DE 19973-6079                                                   First Class Mail
Adversary Parties              Denver Area Cncl No 61                              10455 W 6Th Ave Ste 100                 Denver, CO 80215-5783                                                                                          First Class Mail
Adversary Parties              Diocese Of Rockville Centre                         Suffolk County Council Inc 404          Po Box 9023                           Rockville Centre, NY 11571-9023                                          First Class Mail
Adversary Parties              Diocese Of Rockville Centre                         Theodore Roosevelt Council 386          50 N Park Ave                         Rockville Centre, NY 11570-4129                                          First Class Mail
Adversary Parties              Dougherty Law Firm, PA                              Attn: Adam T Dougherty                                                                                                 adam@wetrycases.com             Email
Adversary Parties              Dougherty Law Firm, PA                                                                                                                                                     giancarlo@wetrycases.com        Email
Adversary Parties              Dreyer Boyajian LLP                                 Joshua R. Friedman, Esq.                                                                                               jfriedman@dblawny.com           Email
Adversary Parties              Dumas & Vaughn, Attorneys At Law, And               Attn: Ashley L Vaughn                                                                                                  ashley@dumasandvaughn.com       Email
                               Kafoury & Mcdougal
Adversary Parties              Dumas & Vaughn, Attorneys At Law, And               Attn: Gilion C Dumas                                                                                                   gilion@dumasandvaughn.com       Email
                               Kafoury & Mcdougal
Adversary Parties              Dumas & Vaughn, Attorneys At Law, And               Attn: Mark Mcdougal                                                                                                    mcdougal@kafourymcdougal.com    Email
                               Kafoury & Mcdougal
Adversary Parties              Dumas & Vaughn, Attorneys At Law, And               Attn: James L Dumas                                                                                                    jdumas@lindsayhart.com          Email
                               Lindsay Hart, LLP
Adversary Parties              East Carolina Cncl No 426                           313 Boy Scout Blvd                      Kinston, NC 28501-1605                                                                                         First Class Mail
Adversary Parties              East Texas Area Council                             East Texas Area Council 585             4908 Hightech Dr                      Tyler, TX 75703-2625                                                     First Class Mail
Adversary Parties              Edmiston & Colton Law Firm                          Attn: Shane Colton,                                                                                                    scolton@yellowstonelaw.com      Email
Adversary Parties              Edmiston & Colton Law Firm                          Attn: Tanis M Holm                                                                                                     tholm@yellowstonelaw.com        Email
Adversary Parties              Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck,   Stewart J. Eisenberg, and                                                                                              stewart@erlegal.com             Email
                               P.C.
Adversary Parties              Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck,   Joshua B. Schwartz                                                                                                     josh@erlegal.com                Email
                               P.C.
Adversary Parties              Emery Celli Brinckerhoff & Abady LLP                Debra L. Greenberger                                                                                                   dgreenberger@ecbalaw.com        Email

Adversary Parties              Emmanuel Episcopal Church                           Tidewater Council 596                   5181 Singleton Way                    Virginia Beach, VA 23462-4241                                            First Class Mail
Adversary Parties              Emmanuel Episcopal Church                           Blue Grass Council 204                  General Delivery                      Winchester, KY 40391                                                     First Class Mail
Adversary Parties              Emmanuel Episcopal Church                           C/O Emmanuel Episcopal Church           1603 E Winter Park Rd                 Orlando, FL 32803-2228                                                   First Class Mail
Adversary Parties              Emmanuel Episcopal Church                           Chief Seattle Council 609               4400 86Th Ave Se                      Mercer Island, WA 98040-4146                                             First Class Mail
Adversary Parties              Emmanuel Episcopal Church                           Five Rivers Council, Inc 375            380 Pennsylvania Ave                  Elmira, NY 14904-1759                                                    First Class Mail
Adversary Parties              Emmanuel Episcopal Church                           Last Frontier Council 480               214 W Farrall                         Shawnee, OK 74801-8320                                                   First Class Mail
Adversary Parties              Emmanuel Episcopal Church                           National Capital Area Council 082       Po Box 306                            Middleburg, VA 20118-0306                                                First Class Mail
Adversary Parties              Emmanuel Episcopal Church                           North Florida Council 087               Po Box 302                            Welaka, FL 32193-0302                                                    First Class Mail
Adversary Parties              Emmanuel Episcopal Church                           Stonewall Jackson Council 763           660 S Main St                         Harrisonburg, VA 22801-5819                                              First Class Mail
Adversary Parties              Erie Shores Cncl No 460                             Po Box 8728                             Toledo, OH 43623-0728                                                                                          First Class Mail
Adversary Parties              Essex County Correctional Facility                  Attn: Alfaro Ortiz, Director            354 Doremus Ave                       Newark, NJ 71054882                                                      First Class Mail
Adversary Parties              Evangeline Area Council                             2266 S College Rd Ste E                 Lafayette, LA 70508-8300                                                                                       First Class Mail
Adversary Parties              Fairfield Community Service Club                    Overland Trails 322                     Po Box 3                              Fairfield, NE 68938-0003                                                 First Class Mail
Adversary Parties              Faith Lutheran Church                               Blue Grass Council 204                  1000 Tates Creek Rd                   Lexington, KY 40502-2205                                                 First Class Mail
Adversary Parties              Faith Lutheran Church                               Buckeye Council 436                     107 6Th St Sw                         Massillon, OH 44647-6523                                                 First Class Mail
Adversary Parties              Faith Lutheran Church                               Cascade Pacific Council 492             930 Queen Ave Sw                      Albany, OR 97321-2631                                                    First Class Mail
Adversary Parties              Faith Lutheran Church                               Central Florida Council 083             2010 W Granada Blvd                   Ormond Beach, FL 32174-2531                                              First Class Mail
Adversary Parties              Faith Lutheran Church                               Central Florida Council 083             280 E Merritt Ave                     Merritt Island, FL 32953-3415                                            First Class Mail
Adversary Parties              Faith Lutheran Church                               Chippewa Valley Council 637             733 Woodward Ave                      Chippewa Falls, WI 54729-3283                                            First Class Mail
Adversary Parties              Faith Lutheran Church                               Circle Ten Council 571                  2200 Sw 3Rd St                        Grand Prairie, TX 75051-4801                                             First Class Mail
Adversary Parties              Faith Lutheran Church                               French Creek Council 532                5414 E Lake Rd                        Erie, PA 16511-1427                                                      First Class Mail
Adversary Parties              Faith Lutheran Church                               Glaciers Edge Council 620               1305 Blackhawk Blvd                   South Beloit, IL 61080-2225                                              First Class Mail
Adversary Parties              Faith Lutheran Church                               Golden Empire Council 047               22601 State Highway 88                Pioneer, CA 95666-9214                                                   First Class Mail
Adversary Parties              Faith Lutheran Church                               Golden Empire Council 047               667 E 1St Ave                         Chico, CA 95926-3519                                                     First Class Mail
Adversary Parties              Faith Lutheran Church                               Great Lakes Fsc 272                     50600 Shelby Rd                       Shelby Township, MI 48317-1248                                           First Class Mail
Adversary Parties              Faith Lutheran Church                               Great Rivers Council 653                2027 Industrial Dr                    Jefferson City, MO 65109-0901                                            First Class Mail
Adversary Parties              Faith Lutheran Church                               Great Swest Council 412                 10000 Spain Rd Ne                     Albuquerque, NM 87111-1952                                               First Class Mail
Adversary Parties              Faith Lutheran Church                               Great Trail 433                         2726 W Market St                      Fairlawn, OH 44333-4236                                                  First Class Mail
Adversary Parties              Faith Lutheran Church                               Greater Los Angeles Area 033            9920 Mills Ave                        Whittier, CA 90604-1032                                                  First Class Mail
Adversary Parties              Faith Lutheran Church                               Greater Yosemite Council 059            Po Box 488                            Murphys, CA 95247-0488                                                   First Class Mail
Adversary Parties              Faith Lutheran Church                               Hawkeye Area Council 172                155 Boyson Rd                         Marion, IA 52302-9443                                                    First Class Mail
Adversary Parties              Faith Lutheran Church                               Indian Nations Council 488              9222 N Garnett Rd                     Owasso, OK 74055-4424                                                    First Class Mail
Adversary Parties              Faith Lutheran Church                               Indian Waters Council 553               1717 Platt Springs Rd # R             West Columbia, SC 29169-5526                                             First Class Mail
Adversary Parties              Faith Lutheran Church                               Longhorn Council 662                    6000 Morriss Rd                       Flower Mound, TX 75028-3709                                              First Class Mail
Adversary Parties              Faith Lutheran Church                               Mid Iowa Council 177                    10395 University Ave                  Clive, IA 50325-6472                                                     First Class Mail
Adversary Parties              Faith Lutheran Church                               Minsi Trails Council 502                2012 Sullivan Trl                     Easton, PA 18040-8338                                                    First Class Mail
Adversary Parties              Faith Lutheran Church                               Montana Council 315                     406 5Th Ave Sw                        Ronan, MT 59864-2919                                                     First Class Mail
Adversary Parties              Faith Lutheran Church                               Northern Star Council 250               1115 Hanson Blvd Nw                   Coon Rapids, MN 55433                                                    First Class Mail
Adversary Parties              Faith Lutheran Church                               Orange County Council 039               2219 W Orange Ave                     Anaheim, CA 92804-3445                                                   First Class Mail
Adversary Parties              Faith Lutheran Church                               Patriots Path Council 358               381 S Branch Rd                       Hillsborough, NJ 08844-3367                                              First Class Mail
Adversary Parties              Faith Lutheran Church                               President Gerald R Ford 781             2740 Fuller Ave Ne                    Grand Rapids, MI 49505-3746                                              First Class Mail
Adversary Parties              Faith Lutheran Church                               Samoset Council, Bsa 627                207 S Cherry Ave                      Marshfield, WI 54449-3733                                                First Class Mail
Adversary Parties              Faith Lutheran Church                               Samoset Council, Bsa 627                Po Box 6                              Rosholt, WI 54473-0006                                                   First Class Mail
Adversary Parties              Faith Lutheran Church                               Sequoyah Council 713                    2909 Weaver Pike                      Bristol, TN 37620-9013                                                   First Class Mail
Adversary Parties              Faith Lutheran Church                               Southwest Florida Council 088           705 Leeland Heights Blvd              Lehigh Acres, FL 33972                                                   First Class Mail
Adversary Parties              Faith Lutheran Church                               Susquehanna Council 533                 2349 Old Turnpike Rd                  Lewisburg, PA 17837-6522                                                 First Class Mail
Adversary Parties              Faith Lutheran Church                               Three Fires Council 127                 3000 Liberty St                       Aurora, IL 60502-9512                                                    First Class Mail
Adversary Parties              Faith Lutheran Church                               W D Boyce 138                           2206 Washington Rd                    Washington, IL 61571-1931                                                First Class Mail
Adversary Parties              Faith Lutheran Church                               W.L.A.C.C. 051                          7500 De Soto Ave                      Canoga Park, CA 91303-1430                                               First Class Mail
Adversary Parties              Faith Lutheran Church                               Winnebago Council, Bsa 173              422 N Prairie St                      Shell Rock, IA 50670-7744                                                First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                                                Page 2 of 10
                                                            Case 20-50527-LSS                                             Doc 155                             Filed 03/14/21                     Page 5 of 14
                                                                                                                                               Exhibit A
                                                                                                                                               Service List
                                                                                                                                        Served as set forth below

       Description                                     Name                                                                                         Address                                                                 Email      Method of Service
Adversary Parties              Fanizzi & Barr, P.C.                               Paul Barr                                                                                                             pbarr@fanizziandbarr.com    Email
Adversary Parties              Far East Council 803                               Far E Council                           Unit 35049 Mcb Camp Foster          Fpo, AP 96373-5049                                                    First Class Mail
Adversary Parties              Far East Council 803                               Far East Council                        Unit 35049 Mcb Camp Foster          Fpo, AP 96373-5049                                                    First Class Mail
Adversary Parties              Fields And Associates, LLC                         Attn: Larry S Fields                                                                                                  lsf19@msn.com               Email
Adversary Parties              First Baptist Church Of Danville D/B/A Boy Scout   871 Main St                             Danville, VA 24541-1807                                                                                   First Class Mail
                               Troop 354
Adversary Parties              First Baptist Church Of Edwardsville               Greater St Louis Area Council 312       534 Saint Louis St                  Edwardsville, IL 62025-1502                                           First Class Mail
Adversary Parties              First Baptist Church Of Franklin                   Middle Tennessee Council 560            828 Murfreesboro Rd                 Franklin, TN 37064-2905                                               First Class Mail
Adversary Parties              First Baptist Church Of San Diego                  San Diego Imperial Council 049          5055 Governor Dr                    San Diego, CA 92122-2845                                              First Class Mail
Adversary Parties              First Presbyterian Church                          Blackhawk Area 660                      208 E Winnebago St                  Winnebago, IL 61088-9682                                              First Class Mail
Adversary Parties              First Presbyterian Church                          Blackhawk Area 660                      221 N Main St                       Belvidere, IL 61008-2847                                              First Class Mail
Adversary Parties              First Presbyterian Church                          Blackhawk Area 660                      Po Box 441                          Sterling, IL 61081-0441                                               First Class Mail
Adversary Parties              First Presbyterian Church                          Blue Grass Council 204                  125 W Main St                       Mount Sterling, KY 40353-1350                                         First Class Mail
Adversary Parties              First Presbyterian Church                          Blue Grass Council 204                  508 Cedar Creek Rd                  Pikeville, KY 41501-1419                                              First Class Mail
Adversary Parties              First Presbyterian Church                          Blue Grass Council 204                  Po Box 1063                         Harlan, KY 40831-1063                                                 First Class Mail
Adversary Parties              First Presbyterian Church                          Blue Mountain Council 604               2001 W Kennewick Ave                Kennewick, WA 99336-3204                                              First Class Mail
Adversary Parties              First Presbyterian Church                          Blue Mountain Council 604               201 Sw Dorion Ave                   Pendleton, OR 97801-2125                                              First Class Mail
Adversary Parties              First Presbyterian Church                          Blue Mountain Council 604, 6th & Wash   La Grande, OR 97850                                                                                       First Class Mail
Adversary Parties              First Presbyterian Church                          Blue Ridge Council 551                  108 Cambridge Ave E                 Greenwood, SC 29646-2222                                              First Class Mail
Adversary Parties              First Presbyterian Church                          Blue Ridge Council 551                  209 W Washington St                 Greenville, SC 29601                                                  First Class Mail
Adversary Parties              First Presbyterian Church                          Blue Ridge Council 551                  302 W Whitner St                    Anderson, SC 29624-1415                                               First Class Mail
Adversary Parties              First Presbyterian Church                          Blue Ridge Council 551                  402 W Main St                       Laurens, SC 29360                                                     First Class Mail
Adversary Parties              First Presbyterian Church                          Blue Ridge Council 551                  510 E Curtis St                     Simpsonville, SC 29681-2666                                           First Class Mail
Adversary Parties              First Presbyterian Church                          Blue Ridge Mtns Council 599             1215 V E S Rd                       Lynchburg, VA 24503-2046                                              First Class Mail
Adversary Parties              First Presbyterian Church                          Blue Ridge Mtns Council 599             2101 Jefferson St Sw                Roanoke, VA 24014-2401                                                First Class Mail
Adversary Parties              First Presbyterian Church                          Blue Ridge Mtns Council 599             408 Jefferson Ave N                 Pulaski, VA 24301-4616                                                First Class Mail
Adversary Parties              First Presbyterian Church                          Blue Ridge Mtns Council 599             800 N Main St                       South Boston, VA 24592-3341                                           First Class Mail
Adversary Parties              First Presbyterian Church                          Blue Ridge Mtns Council 599             Po Box 2                            Galax, VA 24333-0002                                                  First Class Mail
Adversary Parties              First Presbyterian Church                          Buckskin 617                            1015 5Th Ave                        Huntington, WV 25701-2202                                             First Class Mail
Adversary Parties              First Presbyterian Church                          Buckskin 617                            1341 Juliana St                     Parkersburg, WV 26101-3901                                            First Class Mail
Adversary Parties              First Presbyterian Church                          Buffalo Trace 156                       Po Box 824                          Olney, IL 62450-0824                                                  First Class Mail
Adversary Parties              First Presbyterian Church                          Caddo Area Council 584                  516 Pecan St                        Texarkana, AR 71854-5336                                              First Class Mail
Adversary Parties              First Presbyterian Church                          California Inland Empire Council 045    33122 Grape St                      Wildomar, CA 92595-8377                                               First Class Mail
Adversary Parties              First Presbyterian Church                          California Inland Empire Council 045    869 N Euclid Ave                    Upland, CA 91786-3973                                                 First Class Mail
Adversary Parties              First Presbyterian Church                          Cape Fear Council 425                   125 S 3Rd St                        Wilmington, NC 28401-4554                                             First Class Mail
Adversary Parties              First Presbyterian Church                          Cape Fear Council 425                   511 N Thompson St                   Whiteville, NC 28472-3423                                             First Class Mail
Adversary Parties              First Presbyterian Church                          Cape Fear Council 425                   Po Box 1061                         Lumberton, NC 28359-1061                                              First Class Mail
Adversary Parties              First Presbyterian Church                          Central Florida Council 083             106 E Church St                     Orlando, FL 32801-3341                                                First Class Mail
Adversary Parties              First Presbyterian Church                          Central Florida Council 083             15 Church St                        Kissimmee, FL 34741-5126                                              First Class Mail
Adversary Parties              First Presbyterian Church                          Central Florida Council 083             500 S Highland Ave                  Apopka, FL 32703-5342                                                 First Class Mail
Adversary Parties              First Presbyterian Church                          Central Florida Council 083             509 Magnolia St                     New Smyrna Beach, FL 32168-7340                                       First Class Mail
Adversary Parties              First Presbyterian Church                          Central Florida Council 083             724 N Woodland Blvd                 Deland, FL 32720-2707                                                 First Class Mail
Adversary Parties              First Presbyterian Church                          Central N Carolina Council 416          200 Vance Ave                       Kannapolis, NC 28081                                                  First Class Mail
Adversary Parties              First Presbyterian Church                          Central N Carolina Council 416          208 S Green St                      Wadesboro, NC 28170-2646                                              First Class Mail
Adversary Parties              First Presbyterian Church                          Central N Carolina Council 416          302 E Windsor St                    Monroe, NC 28112-4842                                                 First Class Mail
Adversary Parties              First Presbyterian Church                          Central N Carolina Council 416          70 Union St N                       Concord, NC 28025-4767                                                First Class Mail
Adversary Parties              First Presbyterian Church                          Central N Carolina Council 416          904 Fayetteville Rd                 Rockingham, NC 28379-3706                                             First Class Mail
Adversary Parties              First Presbyterian Church                          Chattahoochee Council 091               1100 1St Ave                        Columbus, GA 31901-2404                                               First Class Mail
Adversary Parties              First Presbyterian Church                          Chattahoochee Council 091               120 Broad St                        Lagrange, GA 30240-2704                                               First Class Mail
Adversary Parties              First Presbyterian Church                          Cherokee Area Council 469 469           505 S Dewey Ave                     Bartlesville, OK 74003-3513                                           First Class Mail
Adversary Parties              First Presbyterian Church                          Cherokee Area Council 556               1 Harker Rd                         Fort Oglethorpe, GA 30742-3777                                        First Class Mail
Adversary Parties              First Presbyterian Church                          Cherokee Area Council 556               433 N Ocoee St                      Cleveland, TN 37311-5087                                              First Class Mail
Adversary Parties              First Presbyterian Church                          Great Swest Council 412                 865 N Dustin Ave                    Farmington, NM 87401-6103                                             First Class Mail
Adversary Parties              First Presbyterian Church                          C/O Tom Hoskins                         2745 Whistler Ln Se                 Owens Cross Roads, AL 35763-9386                                      First Class Mail
Adversary Parties              First Presbyterian Church                          Greater New York Councils, Bsa 640      8960 164Th St                       Jamaica, NY 11432-5142                                                First Class Mail
Adversary Parties              First Presbyterian Church                          Greater Tampa Bay Area 089              355 S Florida Ave                   Bartow, FL 33830-4706                                                 First Class Mail
Adversary Parties              First Presbyterian Church                          Greater Tampa Bay Area 089              37412 Church Ave                    Dade City, FL 33525-4032                                              First Class Mail
Adversary Parties              First Presbyterian Church                          Greater Tampa Bay Area 089              5510 19Th St                        Zephyrhills, FL 33542-4599                                            First Class Mail
Adversary Parties              First Presbyterian Church                          Greater Wyoming Council 638             511 Carey Ave                       Gillette, WY 82716-4332                                               First Class Mail
Adversary Parties              First Presbyterian Church                          Green Mountain 592                      39 Summer St                        Barre, VT 05641-3746                                                  First Class Mail
Adversary Parties              First Presbyterian Church                          Gulf Stream Council 085                 2240 Se Walton Rd                   Port Saint Lucie, FL 34952-7834                                       First Class Mail
Adversary Parties              First Presbyterian Church                          Gulf Stream Council 085                 2240 Se Walton Rd                   Port St Lucie, FL 34952-7834                                          First Class Mail
Adversary Parties              First Presbyterian Church                          Gulf Stream Council 085                 600 W Camino Real                   Boca Raton, FL 33486-5523                                             First Class Mail
Adversary Parties              First Presbyterian Church                          Gulf Stream Council 085                 717 Prosperity Farms Rd             North Palm Beach, FL 33408-4198                                       First Class Mail
Adversary Parties              First Presbyterian Church                          Hawkeye Area Council 172                Po Box 24                           Williamsburg, IA 52361-0024                                           First Class Mail
Adversary Parties              First Presbyterian Church                          Heart Of America Council 307            100 N Pleasant St                   Independence, MO 64050-2654                                           First Class Mail
Adversary Parties              First Presbyterian Church                          Heart Of America Council 307            138 E Shawnee St                    Gardner, KS 66030-1318                                                First Class Mail
Adversary Parties              First Presbyterian Church                          Heart Of America Council 307            2415 Clinton Pkwy                   Lawrence, KS 66047-3723                                               First Class Mail
Adversary Parties              First Presbyterian Church                          Heart Of America Council 307            344 Main St                         Osawatomie, KS 66064-1329                                             First Class Mail
Adversary Parties              First Presbyterian Church                          Hudson Valley Council 374               2568 South Ave                      Wappingers Falls, NY 12590-3193                                       First Class Mail
Adversary Parties              First Presbyterian Church                          Hudson Valley Council 374               30 Goshen Ave                       Washingtonville, NY 10992-1115                                        First Class Mail
Adversary Parties              First Presbyterian Church                          Hudson Valley Council 374               Po Box 128                          Milford, PA 18337-0128                                                First Class Mail
Adversary Parties              First Presbyterian Church                          Illowa Council 133                      1702 Iowa St                        Davenport, IA 52803-4315                                              First Class Mail
Adversary Parties              First Presbyterian Church                          Illowa Council 133                      200 S 12Th St                       Le Claire, IA 52753-9553                                              First Class Mail
Adversary Parties              First Presbyterian Church                          Illowa Council 133                      401 Iowa Ave                        Muscatine, IA 52761-3819                                              First Class Mail
Adversary Parties              First Presbyterian Church                          Inland Nwest Council 611                405 S Van Buren St                  Moscow, ID 83843-2940                                                 First Class Mail
Adversary Parties              First Presbyterian Church                          Iroquois Trail Council 376              300 E Main St                       Batavia, NY 14020-2314                                                First Class Mail
Adversary Parties              First Presbyterian Church                          Istrouma Area Council 211               111 N Pine St                       Hammond, LA 70401-3244                                                First Class Mail
Adversary Parties              First Presbyterian Church                          Lake Erie Council 440                   225 Williams St                     Huron, OH 44839-1637                                                  First Class Mail
Adversary Parties              First Presbyterian Church                          Lasalle Council 165                     3401 Valparaiso St                  Valparaiso, IN 46383-2453                                             First Class Mail
Adversary Parties              First Presbyterian Church                          Lasalle Council 165                     Po Box 433                          Plymouth, IN 46563-0433                                               First Class Mail
Adversary Parties              First Presbyterian Church                          Last Frontier Council 480               1001 Nw 25Th St                     Oklahoma City, OK 73106-5678                                          First Class Mail
Adversary Parties              First Presbyterian Church                          Last Frontier Council 480               1001 S Rankin St                    Edmond, OK 73034-4766                                                 First Class Mail
Adversary Parties              First Presbyterian Church                          Last Frontier Council 480               555 S University Blvd               Norman, OK 73069-5747                                                 First Class Mail
Adversary Parties              First Presbyterian Church                          Laurel Highlands Council 527            252 College Ave                     Beaver, PA 15009-2706                                                 First Class Mail
Adversary Parties              First Presbyterian Church                          Laurel Highlands Council 527            601 Walnut St                       Hollidaysburg, PA 16648-2111                                          First Class Mail
Adversary Parties              First Presbyterian Church                          Leatherstocking 400                     304 Broad St                        Oneida, NY 13421-2104                                                 First Class Mail
Adversary Parties              First Presbyterian Church                          Leatherstocking 400                     90 Morgan St                        Ilion, NY 13357-2260                                                  First Class Mail
Adversary Parties              First Presbyterian Church                          Leatherstocking 400                     Marion Ave                          Gilbertsville, NY 13776                                               First Class Mail
Adversary Parties              First Presbyterian Church                          Lincoln Heritage Council 205            1016 Pear Orchard Rd                Elizabethtown, KY 42701-9476                                          First Class Mail
Adversary Parties              First Presbyterian Church                          Lincoln Heritage Council 205            1328 Griffith Ave                   Owensboro, KY 42301-2817                                              First Class Mail
Adversary Parties              First Presbyterian Church                          Lincoln Heritage Council 205            158 S Main St                       Greenville, KY 42345-1592                                             First Class Mail
Adversary Parties              First Presbyterian Church                          Lincoln Heritage Council 205            629 Main St                         Shelbyville, KY 40065-1108                                            First Class Mail
Adversary Parties              First Presbyterian Church                          Longhorn Council 662                    1002 Fox Ave                        Lewisville, TX 75067-5128                                             First Class Mail
Adversary Parties              First Presbyterian Church                          Longhorn Council 662                    704 M L King Jr Dr                  Copperas Cove, TX 76522-2535                                          First Class Mail
Adversary Parties              First Presbyterian Church                          Longhouse Council 373                   112 South St                        Auburn, NY 13021-4838                                                 First Class Mail
Adversary Parties              First Presbyterian Church                          Longhouse Council 373                   603 Tulip St                        Liverpool, NY 13088-5044                                              First Class Mail
Adversary Parties              First Presbyterian Church                          Longhouse Council 373                   64 Oswego St                        Baldwinsville, NY 13027-2426                                          First Class Mail
Adversary Parties              First Presbyterian Church                          Louisiana Purchase Council 213          310 S Washington St                 Bastrop, LA 71220-4526                                                First Class Mail
Adversary Parties              First Presbyterian Church                          Mid Iowa Council 177                    228 W 4Th St                        Ottumwa, IA 52501-2512                                                First Class Mail
Adversary Parties              First Presbyterian Church                          Mid-America Council 326                 1111 5Th Ave N                      Fort Dodge, IA 50501-3243                                             First Class Mail
Adversary Parties              First Presbyterian Church                          Mid-America Council 326                 216 S 34Th St                       Omaha, NE 68131-3404                                                  First Class Mail
Adversary Parties              First Presbyterian Church                          Mid-America Council 326                 216 W 3Rd St                        Wayne, NE 68787-1803                                                  First Class Mail
Adversary Parties              First Presbyterian Church                          Mid-America Council 326                 601 Omaha Ave                       Essex, IA 51638-8051                                                  First Class Mail
Adversary Parties              First Presbyterian Church                          Middle Tennessee Council 560            213 Main St                         Clarksville, TN 37040-3237                                            First Class Mail
Adversary Parties              First Presbyterian Church                          Piedmont Council 420                    237 2Nd St Nw                       Hickory, NC 28601-4932                                                First Class Mail
Adversary Parties              First Presbyterian Church                          Piedmont Council 420                    249 W Mclelland Ave                 Mooresville, NC 28115-3132                                            First Class Mail
Adversary Parties              First Presbyterian Church                          Piedmont Council 420                    701 N Main Ave                      Newton, NC 28658-3145                                                 First Class Mail
Adversary Parties              First Presbyterian Church                          Piedmont Council 420                    Po Box 1                            Belmont, NC 28012-0001                                                First Class Mail
Adversary Parties              First Presbyterian Church                          Pony Express Council 311                302 N 5Th St                        Atchison, KS 66002-2425                                               First Class Mail
Adversary Parties              First Presbyterian Church                          Potawatomi Area Council 651             810 N East Ave                      Waukesha, WI 53186-4808                                               First Class Mail
Adversary Parties              First Presbyterian Church                          President Gerald R Ford 781             508 Franklin Ave                    Grand Haven, MI 49417-1496                                            First Class Mail
Adversary Parties              First Presbyterian Church                          President Gerald R Ford 781             659 State St                        Holland, MI 49423-5158                                                First Class Mail
Adversary Parties              First Presbyterian Church                          Quapaw Area Council 018                 213 Whittington Ave                 Hot Springs, AR 71901-3409                                            First Class Mail
Adversary Parties              First Presbyterian Church                          Quivira Council, Bsa 198                1400 N Main St                      Mcpherson, KS 67460-1902                                              First Class Mail
Adversary Parties              First Presbyterian Church                          Quivira Council, Bsa 198                201 E Sherman St                    Hutchinson, KS 67501-7161                                             First Class Mail
Adversary Parties              First Presbyterian Church                          Rainbow Council 702                     180 N Weber Rd                      Bolingbrook, IL 60440-1564                                            First Class Mail
Adversary Parties              First Presbyterian Church                          Rainbow Council 702                     200 E Jackson St                    Morris, IL 60450-1804                                                 First Class Mail
Adversary Parties              First Presbyterian Church                          Rio Grande Council 775                  709 S Iowa Ave                      Weslaco, TX 78596-7035                                                First Class Mail
Adversary Parties              First Presbyterian Church                          Rocky Mountain Council 063              220 W 10Th St                       Pueblo, CO 81003-2906                                                 First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                                              Page 3 of 10
                                                             Case 20-50527-LSS                            Doc 155                                Filed 03/14/21                          Page 6 of 14
                                                                                                                                  Exhibit A
                                                                                                                               Service List
                                                                                                                        Served as set forth below

       Description                                    Name                                                                             Address                                                          Email      Method of Service
Adversary Parties              First Presbyterian Church          Sagamore Council 162                    104 N Illinois St                      Monticello, IN 47960-2058                                      First Class Mail
Adversary Parties              First Presbyterian Church          San Diego Imperial Council 049          2001 S El Camino Real                  Oceanside, CA 92054-6230                                       First Class Mail
Adversary Parties              First Presbyterian Church          San Diego Imperial Council 049          320 Date St                            San Diego, CA 92101-2610                                       First Class Mail
Adversary Parties              First Presbyterian Church          Santa Fe Trail Council 194              202 N Wern St                          Lakin, KS 67860                                                First Class Mail
Adversary Parties              First Presbyterian Church          Santa Fe Trail Council 194              803 Central Ave                        Dodge City, KS 67801-4904                                      First Class Mail
Adversary Parties              First Presbyterian Church          Seneca Waterways 397                    21 Church St                           Pittsford, NY 14534-2005                                       First Class Mail
Adversary Parties              First Presbyterian Church          Seneca Waterways 397                    25 Cayuga St                           Seneca Falls, NY 13148                                         First Class Mail
Adversary Parties              First Presbyterian Church          Seneca Waterways 397                    25 Church St                           Pittsford, NY 14534-2005                                       First Class Mail
Adversary Parties              First Presbyterian Church          Seneca Waterways 397                    42 E Main St                           Waterloo, NY 13165-1431                                        First Class Mail
Adversary Parties              First Presbyterian Church          Sequoyah Council 713                    700 Florida Ave                        Bristol, TN 37620                                              First Class Mail
Adversary Parties              First Presbyterian Church          Shenandoah Area Council 598             116 Loudoun St Mall                    Winchester, VA 22601                                           First Class Mail
Adversary Parties              First Presbyterian Church          Shenandoah Area Council 598             116 S Loudoun St                       Winchester, VA 22601-4722                                      First Class Mail
Adversary Parties              First Presbyterian Church          Simon Kenton Council 441                210 W 5Th St                           Marysville, OH 43040-1112                                      First Class Mail
Adversary Parties              First Presbyterian Church          Simon Kenton Council 441                214 N Hinde St                         Washington Court House, OH 43160-1310                          First Class Mail
Adversary Parties              First Presbyterian Church          Simon Kenton Council 441                222 N Broad St                         Lancaster, OH 43130-3001                                       First Class Mail
Adversary Parties              First Presbyterian Church          Simon Kenton Council 441                405 S Main St                          Pataskala, OH 43062-8399                                       First Class Mail
Adversary Parties              First Presbyterian Church          Simon Kenton Council 441                73 W Winter St                         Delaware, OH 43015-1934                                        First Class Mail
Adversary Parties              First Presbyterian Church          South Texas Council 577                 301 Highway 35 N                       Rockport, TX 78382-2734                                        First Class Mail
Adversary Parties              First Presbyterian Church          South Texas Council 577                 430 S Carancahua St                    Corpus Christi, TX 78401-3436                                  First Class Mail
Adversary Parties              First Presbyterian Church          Southern Shores Fsc 783                 111 Capital Ave Ne                     Battle Creek, MI 49017-3928                                    First Class Mail
Adversary Parties              First Presbyterian Church          Southern Shores Fsc 783                 120 Pine St                            Paw Paw, MI 49079-1351                                         First Class Mail
Adversary Parties              First Presbyterian Church          Southern Shores Fsc 783                 300 E Chicago St                       Jonesville, MI 49250-1187                                      First Class Mail
Adversary Parties              First Presbyterian Church          Southern Shores Fsc 783                 321 W South St                         Kalamazoo, MI 49007-4708                                       First Class Mail
Adversary Parties              First Presbyterian Church          Southern Shores Fsc 783                 743 W Michigan Ave                     Jackson, MI 49201-1908                                         First Class Mail
Adversary Parties              First Presbyterian Church          Southern Shores Fsc 783                 8047 Church St                         Richland, MI 49083-9629                                        First Class Mail
Adversary Parties              First Presbyterian Church          Southwest Florida Council 088           1402 Manatee Ave W                     Bradenton, FL 34205-6774                                       First Class Mail
Adversary Parties              First Presbyterian Church          Suffolk County Council Inc 404          175 E Main St                          Smithtown, NY 11787-2808                                       First Class Mail
Adversary Parties              First Presbyterian Church          Suffolk County Council Inc 404          Po Box 397                             Port Jefferson, NY 11777-0397                                  First Class Mail
Adversary Parties              First Presbyterian Church          Susquehanna Council 533                 Po Box 751                             Sunbury, PA 17801-0751                                         First Class Mail
Adversary Parties              First Presbyterian Church          Suwannee River Area Council 664         306 N Madison St                       Quincy, FL 32351-1823                                          First Class Mail
Adversary Parties              First Presbyterian Church          Tecumseh 439                            1130 Highview Dr                       Fairborn, OH 45324-5622                                        First Class Mail
Adversary Parties              First Presbyterian Church          Tecumseh 439                            116 W Court St                         Urbana, OH 43078-1616                                          First Class Mail
Adversary Parties              First Presbyterian Church          The Spirit Of Adventure 227             346 Broadway                           Haverhill, MA 01832-2922                                       First Class Mail
Adversary Parties              First Presbyterian Church          Theodore Roosevelt Council 386          182 1St St                             Mineola, NY 11501-4024                                         First Class Mail
Adversary Parties              First Presbyterian Church          Theodore Roosevelt Council 386          474 Wantagh Ave                        Levittown, NY 11756-5321                                       First Class Mail
Adversary Parties              First Presbyterian Church          Three Fires Council 127                 715 N Carlton Ave                      Wheaton, IL 60187-4020                                         First Class Mail
Adversary Parties              First Presbyterian Church          Tidewater Council 596                   820 Colonial Ave                       Norfolk, VA 23507-1810                                         First Class Mail
Adversary Parties              First Presbyterian Church          Tukabatchee Area Council 005            100 W Bridge St                        Wetumpka, AL 36092-2603                                        First Class Mail
Adversary Parties              First Presbyterian Church          Tuscarora Council 424                   1101 E Ash St                          Goldsboro, NC 27530-5101                                       First Class Mail
Adversary Parties              First Presbyterian Church          Tuscarora Council 424                   South 3rd St                           Smithfield, NC 27577                                           First Class Mail
Adversary Parties              First Presbyterian Church          Twin Rivers Council 364                 3212 Church St                         Valatie, NY 12184-2303                                         First Class Mail
Adversary Parties              First Presbyterian Church          Abraham Lincoln Council 144             116 E Franklin St                      Taylorville, IL 62568-2215                                     First Class Mail
Adversary Parties              First Presbyterian Church          Alabama-Florida Council 003             201 N Randolph Ave                     Eufaula, AL 36027-1632                                         First Class Mail
Adversary Parties              First Presbyterian Church          Alabama-Florida Council 003             3012 W Main St                         Dothan, AL 36305-1103                                          First Class Mail
Adversary Parties              First Presbyterian Church          Allegheny Highlands Council 382         54 E Corydon St                        Bradford, PA 16701-2050                                        First Class Mail
Adversary Parties              First Presbyterian Church          Andrew Jackson Council 303              1501 Cherry St                         Vicksburg, MS 39180-3543                                       First Class Mail
Adversary Parties              First Presbyterian Church          Andrew Jackson Council 303              400 State St                           Natchez, MS 39120-3475                                         First Class Mail
Adversary Parties              First Presbyterian Church          Anthony Wayne Area 157                  50 E Tipton St                         Huntington, IN 46750-2148                                      First Class Mail
Adversary Parties              First Presbyterian Church          Arbuckle Area Council 468               223 W Broadway St                      Ardmore, OK 73401-6228                                         First Class Mail
Adversary Parties              First Presbyterian Church          Arbuckle Area Council 468               Po Box 486                             Ardmore, OK 73402-0486                                         First Class Mail
Adversary Parties              First Presbyterian Church          Atlanta Area Council 092                189 Church St Ne                       Marietta, GA 30060-1629                                        First Class Mail
Adversary Parties              First Presbyterian Church          Baden-Powell Council 368                367 Church St                          Montrose, PA 18801-1274                                        First Class Mail
Adversary Parties              First Presbyterian Church          Baden-Powell Council 368                East Main St                           Marathon, NY 13803                                             First Class Mail
Adversary Parties              First Presbyterian Church          Baltimore Area Council 220              224 N Main St                          Bel Air, MD 21014-3500                                         First Class Mail
Adversary Parties              First Presbyterian Church          Baltimore Area Council 220              9325 Presbyterian Cir                  Columbia, MD 21045-1829                                        First Class Mail
Adversary Parties              First Presbyterian Church          Bay Area Council 574                    130 S Arcola St                        Angleton, TX 77515-4901                                        First Class Mail
Adversary Parties              First Presbyterian Church          Bay Area Council 574                    302 S Johnson St                       Alvin, TX 77511-2155                                           First Class Mail
Adversary Parties              First Presbyterian Church          Bay-Lakes Council 635                   1225 4Th St                            Fond Du Lac, WI 54935-6727                                     First Class Mail
Adversary Parties              First Presbyterian Church          Bay-Lakes Council 635                   200 Church St                          Neenah, WI 54956-2540                                          First Class Mail
Adversary Parties              First Presbyterian Church          Black Swamp Area Council 449            110 W Crawford St                      Van Wert, OH 45891-1902                                        First Class Mail
Adversary Parties              First Presbyterian Church          Black Swamp Area Council 449            114 W Washington St                    Montpelier, OH 43543-1356                                      First Class Mail
Adversary Parties              First Presbyterian Church          Black Swamp Area Council 449            2330 S Main St                         Findlay, OH 45840-1146                                         First Class Mail
Adversary Parties              First Presbyterian Church          Black Swamp Area Council 449            303 W Washington St                    Napoleon, OH 43545-1743                                        First Class Mail
Adversary Parties              First Presbyterian Church          Black Swamp Area Council 449            96 S Monroe St                         Tiffin, OH 44883-2837                                          First Class Mail
Adversary Parties              First Presbyterian Church          Black Warrior Council 006               900 Greensboro Ave                     Tuscaloosa, AL 35401-2310                                      First Class Mail
Adversary Parties              First Presbyterian Church          Blackhawk Area 660                      903 S 8Th St                           Oregon, IL 61061-2122                                          First Class Mail
Adversary Parties              First Presbyterian Church          Chickasaw Council 558                   1 John Calvin Cir                      Greenville, MS 38701-6306                                      First Class Mail
Adversary Parties              First Presbyterian Church          Chickasaw Council 558                   1100 W Highway 8                       Cleveland, MS 38732-2261                                       First Class Mail
Adversary Parties              First Presbyterian Church          Chickasaw Council 558                   300 Main St                            Greenwood, MS 38930-4418                                       First Class Mail
Adversary Parties              First Presbyterian Church          Chief Cornplanter Council, Bsa 538      300 Market St                          Warren, PA 16365-2360                                          First Class Mail
Adversary Parties              First Presbyterian Church          Chippewa Valley Council 637             2112 Rudolph Rd                        Eau Claire, WI 54701-4750                                      First Class Mail
Adversary Parties              First Presbyterian Church          Cimarron Council 474                    524 S Duncan St                        Stillwater, OK 74074-4045                                      First Class Mail
Adversary Parties              First Presbyterian Church          Circle Ten Council 571                  1028 S Belt Line Rd                    Mesquite, TX 75149-5066                                        First Class Mail
Adversary Parties              First Presbyterian Church          Circle Ten Council 571                  1835 Young St                          Dallas, TX 75201-5611                                          First Class Mail
Adversary Parties              First Presbyterian Church          Circle Ten Council 571                  818 N Main St                          Bonham, TX 75418-3724                                          First Class Mail
Adversary Parties              First Presbyterian Church          Circle Ten Council 571                  Po Box 646                             Paris, TX 75461-0646                                           First Class Mail
Adversary Parties              First Presbyterian Church          Colonial Virginia Council 595           514 S Armistead Ave                    Hampton, VA 23669-4109                                         First Class Mail
Adversary Parties              First Presbyterian Church          Conquistador Council Bsa 413            920 N Turner St                        Hobbs, NM 88240-5156                                           First Class Mail
Adversary Parties              First Presbyterian Church          Cornhusker Council 324                  321 N 5Th St                           Beatrice, NE 68310-2952                                        First Class Mail
Adversary Parties              First Presbyterian Church          Coronado Area Council 192               223 N 4Th Ave                          Hill City, KS 67642-1818                                       First Class Mail
Adversary Parties              First Presbyterian Church          Coronado Area Council 192               2900 Hall St                           Hays, KS 67601-1875                                            First Class Mail
Adversary Parties              First Presbyterian Church          Coronado Area Council 192               308 S 8Th St                           Salina, KS 67401-3916                                          First Class Mail
Adversary Parties              First Presbyterian Church          Coronado Area Council 192               801 Leavenworth St                     Manhattan, KS 66502-5942                                       First Class Mail
Adversary Parties              First Presbyterian Church          Coronado Area Council 192               Po Box 148                             Junction City, KS 66441-0154                                   First Class Mail
Adversary Parties              First Presbyterian Church          Cradle Of Liberty Council 525           750 N Evans St                         Pottstown, PA 19464-4616                                       First Class Mail
Adversary Parties              First Presbyterian Church          Crater Lake Council 491                 230 Ne 9Th St                          Bend, OR 97701-5137                                            First Class Mail
Adversary Parties              First Presbyterian Church          Dan Beard Council, Bsa 438              115 S Vine St                          Harrison, OH 45030-1313                                        First Class Mail
Adversary Parties              First Presbyterian Church          Dan Beard Council, Bsa 438              227 North St                           Batavia, OH 45103                                              First Class Mail
Adversary Parties              First Presbyterian Church          Dan Beard Council, Bsa 438              2910 Central Ave                       Middletown, OH 45044-4900                                      First Class Mail
Adversary Parties              First Presbyterian Church          Del Mar Va 081                          292 W Main St                          Newark, DE 19711-3235                                          First Class Mail
Adversary Parties              First Presbyterian Church          Denver Area Council 061                 3940 27 1/2 Rd                         Grand Junction, CO 81506-4185                                  First Class Mail
Adversary Parties              First Presbyterian Church          East Carolina Council 426               1400 S Elm St                          Greenville, NC 27858-3746                                      First Class Mail
Adversary Parties              First Presbyterian Church          East Carolina Council 426               153 N Church St                        Rocky Mount, NC 27804-5402                                     First Class Mail
Adversary Parties              First Presbyterian Church          East Carolina Council 426               400 N Bayshore Blvd                    Jacksonville, NC 28540-5448                                    First Class Mail
Adversary Parties              First Presbyterian Church          East Carolina Council 426               414 Sunset Rd Nw                       Wilson, NC 27893-2956                                          First Class Mail
Adversary Parties              First Presbyterian Church          Five Rivers Council, Inc 375            10 S Main St                           Canisteo, NY 14823-1163                                        First Class Mail
Adversary Parties              First Presbyterian Church          Five Rivers Council, Inc 375            Po Box 305                             Cohocton, NY 14826-0305                                        First Class Mail
Adversary Parties              First Presbyterian Church          Flint River Council 095                 403 Birdsong St                        Thomaston, GA 30286-4027                                       First Class Mail
Adversary Parties              First Presbyterian Church          French Creek Council 532                215 E Bissell Ave                      Oil City, PA 16301-2001                                        First Class Mail
Adversary Parties              First Presbyterian Church          French Creek Council 532                216 N Franklin St                      Titusville, PA 16354-1702                                      First Class Mail
Adversary Parties              First Presbyterian Church          French Creek Council 532                890 Liberty St                         Meadville, PA 16335-2608                                       First Class Mail
Adversary Parties              First Presbyterian Church          Garden State Council 690                119 W Commerce St                      Bridgeton, NJ 08302-1803                                       First Class Mail
Adversary Parties              First Presbyterian Church          Garden State Council 690                125 Garden St                          Mount Holly, NJ 08060-1841                                     First Class Mail
Adversary Parties              First Presbyterian Church          Georgia-Carolina 093                    224 Barnwell Ave Nw                    Aiken, SC 29801-3904                                           First Class Mail
Adversary Parties              First Presbyterian Church          Glaciers Edge Council 620               148 N Park St                          Reedsburg, WI 53959-1668                                       First Class Mail
Adversary Parties              First Presbyterian Church          Golden Empire Council 047               2315 Plr St                            Redding, CA 96001                                              First Class Mail
Adversary Parties              First Presbyterian Church          Grand Canyon Council 010                161 N Mesa Dr                          Mesa, AZ 85201-6756                                            First Class Mail
Adversary Parties              First Presbyterian Church          Great Rivers Council 653                120 N 6Th St                           Hannibal, MO 63401-3411                                        First Class Mail
Adversary Parties              First Presbyterian Church          Great Rivers Council 653                214 N Jefferson St                     Vandalia, MO 63382-1411                                        First Class Mail
Adversary Parties              First Presbyterian Church          Great Rivers Council 653                324 Madison St                         Jefferson City, MO 65101-3109                                  First Class Mail
Adversary Parties              First Presbyterian Church          Great Rivers Council 653                718 Court St                           Fulton, MO 65251-1968                                          First Class Mail
Adversary Parties              First Presbyterian Church          Great Salt Lake Council 590             12 C St                                Salt Lake City, UT 84103-2329                                  First Class Mail
Adversary Parties              First Presbyterian Church          Great Smoky Mountain Council 557        600 W Main St                          Morristown, TN 37814-4509                                      First Class Mail
Adversary Parties              First Presbyterian Church          Great Smoky Mountain Council 557        601 Church St                          Sweetwater, TN 37874-2906                                      First Class Mail
Adversary Parties              First Presbyterian Church          Great Swest Council 412                 1159 E 3Rd Ave                         Durango, CO 81301-5288                                         First Class Mail
Adversary Parties              First Presbyterian Church          Mississippi Valley Council 141 141      301 W Washington St                    Rushville, IL 62681-1353                                       First Class Mail
Adversary Parties              First Presbyterian Church          Mississippi Valley Council 141 141      902 S Walnut St                        Mount Pleasant, IA 52641-2433                                  First Class Mail
Adversary Parties              First Presbyterian Church          Montana Council 315, 11th Ave & Ewing   Helena, MT 59601                                                                                      First Class Mail
Adversary Parties              First Presbyterian Church          Montana Council 315                     209 2Nd St S                           Stanford, MT 59479-9456                                        First Class Mail
Adversary Parties              First Presbyterian Church          Montana Council 315                     215 5Th Ave S                          Lewistown, MT 59457-2913                                       First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                                 Page 4 of 10
                                                             Case 20-50527-LSS                           Doc 155                              Filed 03/14/21                           Page 7 of 14
                                                                                                                               Exhibit A
                                                                                                                              Service List
                                                                                                                       Served as set forth below

       Description                                    Name                                                                           Address                                                                                  Email        Method of Service
Adversary Parties              First Presbyterian Church          Moraine Trails Council 500             125 N Jefferson St                    New Castle, PA 16101-3904                                                                First Class Mail
Adversary Parties              First Presbyterian Church          Mount Baker Council, Bsa 606           2936 Rockefeller Ave                  Everett, WA 98201-4020                                                                   First Class Mail
Adversary Parties              First Presbyterian Church          Muskingum Valley Council, Bsa 467      106 N Gay St                          Mount Vernon, OH 43050-2504                                                              First Class Mail
Adversary Parties              First Presbyterian Church          North Florida Council 087              511 Se 3Rd St                         Ocala, FL 34471-2211                                                                     First Class Mail
Adversary Parties              First Presbyterian Church          North Florida Council 087              Po Box 469                            Lake City, FL 32056-0469                                                                 First Class Mail
Adversary Parties              First Presbyterian Church          Northeast Georgia Council 101          800 S Enota Dr Ne                     Gainesville, GA 30501-2431                                                               First Class Mail
Adversary Parties              First Presbyterian Church          Northeast Illinois 129                 219 W Maple Ave                       Libertyville, IL 60048-2137                                                              First Class Mail
Adversary Parties              First Presbyterian Church          Northern Lights Council 429            3rd & Thayer                          Bismarck, ND 58501                                                                       First Class Mail
Adversary Parties              First Presbyterian Church          Northern New Jersey Council, Bsa 333   722 E Ridgewood Ave                   Ridgewood, NJ 07450-3907                                                                 First Class Mail
Adversary Parties              First Presbyterian Church          Northern Star Council 250              4821 Bloom Ave                        White Bear Lake, MN 55110-2703                                                           First Class Mail
Adversary Parties              First Presbyterian Church          Northwest Georgia Council 100          E 3rd Ave                             Rome, GA 30161                                                                           First Class Mail
Adversary Parties              First Presbyterian Church          Occoneechee 421                        101 Spring Ave                        Spring Lake, NC 28390-3342                                                               First Class Mail
Adversary Parties              First Presbyterian Church          Occoneechee 421                        222 Young St                          Henderson, NC 27536-4251                                                                 First Class Mail
Adversary Parties              First Presbyterian Church          Occoneechee 421                        901 N Park Ave                        Dunn, NC 28334-3241                                                                      First Class Mail
Adversary Parties              First Presbyterian Church          Ohio River Valley Council 619          110 S Marietta St                     Saint Clairsville, OH 43950-1159                                                         First Class Mail
Adversary Parties              First Presbyterian Church          Ohio River Valley Council 619          200 S Court St                        New Cumberland, WV 26047                                                                 First Class Mail
Adversary Parties              First Presbyterian Church          Ohio River Valley Council 619          59 E Benjamin Dr                      New Martinsville, WV 26155-2705                                                          First Class Mail
Adversary Parties              First Presbyterian Church          Ohio River Valley Council 619          Union St                              Mt Pleasant, OH 43939                                                                    First Class Mail
Adversary Parties              First Presbyterian Church          Old N State Council 070                420 W Walker Ave                      Asheboro, NC 27203-6722                                                                  First Class Mail
Adversary Parties              First Presbyterian Church          Old N State Council 070                508 W Davis St                        Burlington, NC 27215-3761                                                                First Class Mail
Adversary Parties              First Presbyterian Church          Old N State Council 070                617 N Elm St                          Greensboro, NC 27401-2019                                                                First Class Mail
Adversary Parties              First Presbyterian Church          Old N State Council 070                918 N Main St                         High Point, NC 27262-3924                                                                First Class Mail
Adversary Parties              First Presbyterian Church          Old N State Council 070                Po Box 586                            Lexington, NC 27293-0586                                                                 First Class Mail
Adversary Parties              First Presbyterian Church          Orange County Council 039              11832 Euclid St                       Garden Grove, CA 92840-2227                                                              First Class Mail
Adversary Parties              First Presbyterian Church          Orange County Council 039              838 N Euclid St                       Fullerton, CA 92832-1010                                                                 First Class Mail
Adversary Parties              First Presbyterian Church          Ore-Ida Council 106 - Bsa 106          950 W State St                        Boise, ID 83702-5440                                                                     First Class Mail
Adversary Parties              First Presbyterian Church          Overland Trails 322                    1901 W Leota St                       North Platte, NE 69101-6441                                                              First Class Mail
Adversary Parties              First Presbyterian Church          Overland Trails 322                    2103 W Anna St                        Grand Island, NE 68803-5824                                                              First Class Mail
Adversary Parties              First Presbyterian Church          Overland Trails 322                    621 N Lincoln Ave                     Hastings, NE 68901-5118                                                                  First Class Mail
Adversary Parties              First Presbyterian Church          Ozark Trails Council 306               420 W Main St                         Branson, MO 65616-2726                                                                   First Class Mail
Adversary Parties              First Presbyterian Church          Ozark Trails Council 306               509 Pearl                             Joplin, MO 64801                                                                         First Class Mail
Adversary Parties              First Presbyterian Church          Ozark Trails Council 306               511 W Broadway St                     Webb City, MO 64870-1811                                                                 First Class Mail
Adversary Parties              First Presbyterian Church          Ozark Trails Council 306               919 E 10Th St                         Rolla, MO 65401-3501                                                                     First Class Mail
Adversary Parties              First Presbyterian Church          Ozark Trails Council 306               Po Box 13                             Webb City, MO 64870-0013                                                                 First Class Mail
Adversary Parties              First Presbyterian Church          Palmetto Council 549                   234 E Main St                         Rock Hill, SC 29730-4542                                                                 First Class Mail
Adversary Parties              First Presbyterian Church          Palmetto Council 549                   393 E Main St                         Spartanburg, SC 29302-1917                                                               First Class Mail
Adversary Parties              First Presbyterian Church          Palmetto Council 549                   700 N Main St                         Lancaster, SC 29720-2140                                                                 First Class Mail
Adversary Parties              First Presbyterian Church          Pathway To Adventure 456               3739 Cherry Hill Dr                   Crown Point, IN 46307-8937                                                               First Class Mail
Adversary Parties              First Presbyterian Church          Patriots Path Council 358              11 Springfield Ave                    Cranford, NJ 07016-2116                                                                  First Class Mail
Adversary Parties              First Presbyterian Church          Patriots Path Council 358              158 Central Ave                       Stirling, NJ 07980-1258                                                                  First Class Mail
Adversary Parties              First Presbyterian Church          Patriots Path Council 358              1731 Church St                        Rahway, NJ 07065-3501                                                                    First Class Mail
Adversary Parties              First Presbyterian Church          Patriots Path Council 358              218 Dunellen Ave                      Dunellen, NJ 08812-1232                                                                  First Class Mail
Adversary Parties              First Presbyterian Church          Patriots Path Council 358              35 Church St                          Rockaway, NJ 07866-3059                                                                  First Class Mail
Adversary Parties              First Presbyterian Church          Patriots Path Council 358              513 Birch St                          Boonton, NJ 07005-1701                                                                   First Class Mail
Adversary Parties              First Presbyterian Church          Pee Dee Area Council 552               700 Park Ave                          Florence, SC 29501-5149                                                                  First Class Mail
Adversary Parties              First Presbyterian Church          Pee Dee Area Council 552               9 W Calhoun St                        Sumter, SC 29150-4216                                                                    First Class Mail
Adversary Parties              First Presbyterian Church          Piedmont Council 420                   107 W Academy St                      Cherryville, NC 28021-3201                                                               First Class Mail
Adversary Parties              First Presbyterian Church          Piedmont Council 420                   125 N Meeting St                      Statesville, NC 28677-5277                                                               First Class Mail
Adversary Parties              First Presbyterian Church          Piedmont Council 420                   1621 E Garrison Blvd                  Gastonia, NC 28054-5130                                                                  First Class Mail
Adversary Parties              First Presbyterian Church          Twin Rivers Council 364                57 Church St                          Saranac Lake, NY 12983-1816                                                              First Class Mail
Adversary Parties              First Presbyterian Church          Twin Valley Council Bsa 283            706 3Rd Ave S                         Saint James, MN 56081-1745                                                               First Class Mail
Adversary Parties              First Presbyterian Church          Ventura County Council 057             850 Ivywood Dr                        Oxnard, CA 93030-3401                                                                    First Class Mail
Adversary Parties              First Presbyterian Church          Voyageurs Area 286                     501 Minnesota Ave Nw                  Bemidji, MN 56601-3024                                                                   First Class Mail
Adversary Parties              First Presbyterian Church          W D Boyce 138                          1003 5Th St                           Mendota, IL 61342-1911                                                                   First Class Mail
Adversary Parties              First Presbyterian Church          W D Boyce 138                          101 N Main St                         Lewistown, IL 61542-1408                                                                 First Class Mail
Adversary Parties              First Presbyterian Church          W.L.A.C.C. 051                         24317 Newhall Ave                     Newhall, CA 91321-2721                                                                   First Class Mail
Adversary Parties              First Presbyterian Church          Water And Woods Council 782            503 S Leroy St                        Fenton, MI 48430-2152                                                                    First Class Mail
Adversary Parties              First Presbyterian Church          Westark Area Council 016               116 N 12Th St                         Fort Smith, AR 72901-2742                                                                First Class Mail
Adversary Parties              First Presbyterian Church          Westark Area Council 016               1901 S 26Th St                        Rogers, AR 72758-6126                                                                    First Class Mail
Adversary Parties              First Presbyterian Church          Westark Area Council 016               220 N Arbor Dr                        Harrison, AR 72601-4667                                                                  First Class Mail
Adversary Parties              First Presbyterian Church          Westark Area Council 016               901 Ne J St                           Bentonville, AR 72712-4933                                                               First Class Mail
Adversary Parties              First Presbyterian Church          Westchester Putnam 388                 411 Route 6N                          Mahopac, NY 10541-4755                                                                   First Class Mail
Adversary Parties              First Presbyterian Church          Winnebago Council, Bsa 173             115 6Th Ave Nw                        Independence, IA 50644-1701                                                              First Class Mail
Adversary Parties              First Presbyterian Church          Yocona Area Council 748                919 E Shiloh Rd                       Corinth, MS 38834-2651                                                                   First Class Mail
Adversary Parties              First Presbyterian Church          Yocona Area Council 748                924 Van Buren Ave                     Oxford, MS 38655-3960                                                                    First Class Mail
Adversary Parties              First Presbyterian Church          Yocona Area Council 748                Po Box 1725                           Tupelo, MS 38802-1725                                                                    First Class Mail
Adversary Parties              First Presbyterian Church          Yucca Council 573                      1340 Murchison Dr                     El Paso, TX 79902-4821                                                                   First Class Mail
Adversary Parties              First United Methodist Church      Rev. Ralph Pieper                      808 E. Mt. Morris Street              Mt. Morris, MI 48458                                                                     First Class Mail
Adversary Parties              First United Methodist Church      900 S Shoreline Blvd                   Corpus Christi                                                                                                                 First Class Mail
Adversary Parties              First United Methodist Church      First Unite Methodist Church           900 S Shoreline Blvd                  Corpus Christi                                                                           First Class Mail
Adversary Parties              First United Methodist Church      Rev. Ralph Pieper II                   808 E. Mt. Morris Street              Mt. Morris, MI 48458                                                                     First Class Mail
Adversary Parties              Five Rivers Cncl No 375            244 W Water St                         Elmira, NY 14901-2926                                                                                                          First Class Mail
Adversary Parties              Five Rivers Cncl No 375            Attn: John Sharkey                     244 W Water St                        Elmira, NY 14901                                                                         First Class Mail
Adversary Parties              Five Rivers Cncl No 375            John Shark                             244 W Water St                        Ste 10                             Elmira, NY 14901-2926                                 First Class Mail
Adversary Parties              Flint River Cncl No 95             1361 Zebulon Rd                        Griffin, GA 30224-5100                                                                                                         First Class Mail
Adversary Parties              Frank Joseph Schwindler            Phillips State Prison                  2990 W. Rock Quarry Road              Buford, GA 30519-4118              State Serial No: 323208   nundawao@gmail.com          Email
                                                                                                                                                                                                                                        First Class Mail
Adversary Parties              French Creek Cncl No 532           1815 Robison Rd W                      Erie, PA 16509-4905                                                                                                            First Class Mail
Adversary Parties              Gallik, Bremer & Molloy, PC        Attn: Ashley L Vaughn                                                                                                                     ashley@dumasandvaughn.com   Email
Adversary Parties              Gallik, Bremer & Molloy, PC        Attn: James P Molloy                                                                                                                      jim@galliklawfirm.com       Email
Adversary Parties              Gamehaven Council                  Gamehaven 299                          607 E Center St Apt 516               Rochester, MN 55904-3123                                                                 First Class Mail
Adversary Parties              Garden State Council #690          693 Rancocas Rd                        Westampton, NJ 08060-5626                                                                                                      First Class Mail
Adversary Parties              Gateway Area Cncl No 624           2600 Quarry Rd                         La Crosse, WI 54601-3997                                                                                                       First Class Mail
Adversary Parties              Georgia-Carolina Cncl 93           4132 Madeline Dr                       Augusta, GA 30909-9114                                                                                                         First Class Mail
Adversary Parties              Gianforcaro Law                    Gregory G. Gianforcaro, Esq.,                                                                                                             gianforcarolaw@msn.com      Email
Adversary Parties              Goff Law Group, LLC                Attn: Brooke A Goff, Esq                                                                                                                  brooke@gofflawgroup.net     Email
Adversary Parties              Golden Empire Council              251 Commerce Cir                       Sacramento, CA 95815-4203                                                                                                      First Class Mail
Adversary Parties              Golden Spread Cncl 562             401 Tascosa Rd                         Amarillo, TX 79124-1619                                                                                                        First Class Mail
Adversary Parties              Grace Lutheran Church              Baltimore Area Council 220             21 Carroll St                         Westminster, MD 21157-4829                                                               First Class Mail
Adversary Parties              Grace Lutheran Church              Bay-Lakes Council 635                  501 S Main St                         Oconto Falls, WI 54154-1334                                                              First Class Mail
Adversary Parties              Grace Lutheran Church              Blackhawk Area 660                     1025 15Th Ave                         Monroe, WI 53566-1761                                                                    First Class Mail
Adversary Parties              Grace Lutheran Church              Buckeye Council 436                    216 N Wooster Ave                     Dover, OH 44622-2948                                                                     First Class Mail
Adversary Parties              Grace Lutheran Church              Buffalo Trail Council 567              5500 College Ave                      Snyder, TX 79549-6142                                                                    First Class Mail
Adversary Parties              Grace Lutheran Church              Capitol Area Council 564               708 Bluff Dr                          Round Rock, TX 78681-5705                                                                First Class Mail
Adversary Parties              Grace Lutheran Church              Central Florida Council 083            1123 Louisiana Ave                    Saint Cloud, FL 34769-3573                                                               First Class Mail
Adversary Parties              Grace Lutheran Church              Chief Seattle Council 609              22975 24Th Ave S                      Des Moines, WA 98198-7109                                                                First Class Mail
Adversary Parties              Grace Lutheran Church              Chippewa Valley Council 637            200 W Grand Ave                       Eau Claire, WI 54703                                                                     First Class Mail
Adversary Parties              Grace Lutheran Church              Circle Ten Council 571                 1200 E Hebron Pkwy                    Carrollton, TX 75010-1312                                                                First Class Mail
Adversary Parties              Grace Lutheran Church              Cornhusker Council 324                 2225 Washington St                    Lincoln, NE 68502-2859                                                                   First Class Mail
Adversary Parties              Grace Lutheran Church              Cradle Of Liberty Council 525          575 Main St                           Royersford, PA 19468                                                                     First Class Mail
Adversary Parties              Grace Lutheran Church              Cradle Of Liberty Council 525          660 N Charlotte St                    Pottstown, PA 19464-4605                                                                 First Class Mail
Adversary Parties              Grace Lutheran Church              Cradle Of Liberty Council 525          801 E Willow Grove Ave                Wyndmoor, PA 19038-7907                                                                  First Class Mail
Adversary Parties              Grace Lutheran Church              Del Mar Va 081                         2033 Graves Rd                        Hockessin, DE 19707-9128                                                                 First Class Mail
Adversary Parties              Grace Lutheran Church              Erie Shores Council 460                705 W State St                        Fremont, OH 43420-2535                                                                   First Class Mail
Adversary Parties              Grace Lutheran Church              Greater New York Councils, Bsa 640     3120 21St Ave                         Astoria, NY 11105-2022                                                                   First Class Mail
Adversary Parties              Grace Lutheran Church              Hawk Mountain Council 528              31 Liberty St                         Shillington, PA 19607-1801                                                               First Class Mail
Adversary Parties              Grace Lutheran Church              Hudson Valley Council 374              25 Waterstone Rd                      Greenwood Lake, NY 10925                                                                 First Class Mail
Adversary Parties              Grace Lutheran Church              Illowa Council 133                     2107 Cedar St                         Muscatine, IA 52761-2607                                                                 First Class Mail
Adversary Parties              Grace Lutheran Church              Lake Erie Council 440                  203 S Washington St                   Castalia, OH 44824-9262                                                                  First Class Mail
Adversary Parties              Grace Lutheran Church              Las Vegas Area Council 328             2101 Harrison St                      Kingman, AZ 86401-4730                                                                   First Class Mail
Adversary Parties              Grace Lutheran Church              Lasalle Council 165                    831 W Marion St                       Elkhart, IN 46516-2640                                                                   First Class Mail
Adversary Parties              Grace Lutheran Church              Minsi Trails Council 502               300 Roseberry St                      Phillipsburg, NJ 08865-1634                                                              First Class Mail
Adversary Parties              Grace Lutheran Church              Minsi Trails Council 502               5907 Sullivan Trl                     Nazareth, PA 18064-9275                                                                  First Class Mail
Adversary Parties              Grace Lutheran Church              Mountaineer Area 615                   300 Gaston Ave                        Fairmont, WV 26554-2741                                                                  First Class Mail
Adversary Parties              Grace Lutheran Church              National Capital Area Council 082      1200 Charles St                       La Plata, MD 20646-5965                                                                  First Class Mail
Adversary Parties              Grace Lutheran Church              Northeast Illinois 129                 501 Valley Park Dr                    Libertyville, IL 60048-3416                                                              First Class Mail
Adversary Parties              Grace Lutheran Church              Northern Star Council 250              13655 Round Lake Blvd Nw              Andover, MN 55304-3659                                                                   First Class Mail
Adversary Parties              Grace Lutheran Church              Northern Star Council 250              Po Box 549                            Dawson, MN 56232-0549                                                                    First Class Mail
Adversary Parties              Grace Lutheran Church              Old N State Council 070                115 Unity St                          Thomasville, NC 27360-2513                                                               First Class Mail
Adversary Parties              Grace Lutheran Church              Ore-Ida Council 106 - Bsa 106          602 Yakima St S                       Vale, OR 97918-1483                                                                      First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                              Page 5 of 10
                                                           Case 20-50527-LSS                                                      Doc 155                            Filed 03/14/21                     Page 8 of 14
                                                                                                                                                      Exhibit A
                                                                                                                                                      Service List
                                                                                                                                               Served as set forth below

       Description                                    Name                                                                                                  Address                                                                Email             Method of Service
Adversary Parties              Grace Lutheran Church                            Palmetto Council 549                             426 Oakland Ave                      Rock Hill, SC 29730-3530                                                    First Class Mail
Adversary Parties              Grace Lutheran Church                            Sagamore Council 162                             102 Buckingham Dr                    Lafayette, IN 47909-3428                                                    First Class Mail
Adversary Parties              Grace Lutheran Church                            Samoset Council, Bsa 627                         11284 Us Highway 10                  Marshfield, WI 54449-9785                                                   First Class Mail
Adversary Parties              Grace Lutheran Church                            Sioux Council 733                                202 2Nd St Se                        Watertown, SD 57201-4308                                                    First Class Mail
Adversary Parties              Grace Lutheran Church                            South Plains Council 694                         1002 N 11Th St                       Lamesa, TX 79331-3638                                                       First Class Mail
Adversary Parties              Grace Lutheran Church                            Southern Shores Fsc 783                          630 N Monroe St                      Monroe, MI 48162-2935                                                       First Class Mail
Adversary Parties              Grace Lutheran Church                            Southern Sierra Council 030                      502 N Norma St                       Ridgecrest, CA 93555-3502                                                   First Class Mail
Adversary Parties              Grace Lutheran Church                            Texas Trails Council 561                         1202 S Pioneer Dr                    Abilene, TX 79605-3747                                                      First Class Mail
Adversary Parties              Grace Lutheran Church                            Theodore Roosevelt Council 386                   311 Uniondale Ave                    Uniondale, NY 11553-1609                                                    First Class Mail
Adversary Parties              Grace Lutheran Church                            Three Fires Council 127                          493 Forest Ave                       Glen Ellyn, IL 60137-4104                                                   First Class Mail
Adversary Parties              Grace Lutheran Church                            Three Fires Council 127                          780 S Bartlett Rd                    Streamwood, IL 60107-1312                                                   First Class Mail
Adversary Parties              Grace Lutheran Church                            Twin Valley Council Bsa 283                      300 S Grant St                       Fairmont, MN 56031-4108                                                     First Class Mail
Adversary Parties              Grace Lutheran Church                            Voyageurs Area 286                               5454 Miller Trunk Hwy                Hermantown, MN 55811-1235                                                   First Class Mail
Adversary Parties              Grace Lutheran Church                            W.L.A.C.C. 051                                   4427 Overland Ave                    Culver City, CA 90230-4118                                                  First Class Mail
Adversary Parties              Grace Lutheran Church                            Westchester Putnam 388                           3830 Gomer St                        Yorktown Heights, NY 10598-1721                                             First Class Mail
Adversary Parties              Grace Lutheran Church                            Winnebago Council, Bsa 173                       208 1St St Sw                        Tripoli, IA 50676-7755                                                      First Class Mail
Adversary Parties              Grand Canyon Council                             2969 N Greenfield Rd                             Phoenix, AZ 85016-7715                                                                                           First Class Mail
Adversary Parties              Grand Columbia Cncl No 614                       12 N 10Th Ave                                    Yakima, WA 98902-3015                                                                                            First Class Mail
Adversary Parties              Grand Teton Cncl 107                             3910 S Yellowstone Hwy                           Idaho Falls, ID 83402-4342                                                                                       First Class Mail
Adversary Parties              Great Alaska Council                             Great Alaska Council 610                         3117 Patterson St                    Anchorage, AK 99504-4041                                                    First Class Mail
Adversary Parties              Great Lakes Fsc 784                              1776 W Warren Ave                                Detroit, MI 48208-2215                                                                                           First Class Mail
Adversary Parties              Great Rivers Cncl No 653                         1203 Fay St                                      Columbia, MO 65201-4719                                                                                          First Class Mail
Adversary Parties              Great Salt Lake Cncl 590                         1200 E 5400 S                                    Ogden, UT 84403-4527                                                                                             First Class Mail
Adversary Parties              Great Smoky Mountain Cncl No 557                 1333 Old Weisgarber Rd                           Knoxville, TN 37909-1284                                                                                         First Class Mail
Adversary Parties              Great Southwest Cncl No 412                      5841 Office Blvd Ne                              Albuquerque, NM 87109-5820                                                                                       First Class Mail
Adversary Parties              Great Trail Cncl 433                             4500 Hudson Dr                                   Stow, OH 44224-1702                                                                                              First Class Mail
Adversary Parties              Greater Alabama Cncl No 1                        516 Liberty Pkwy                                 Vestavia, AL 35242-7531                                                                                          First Class Mail
Adversary Parties              Greater Los Angeles Area Cncl 33                 2333 Scout Way                                   Los Angeles, CA 90026-4995                                                                                       First Class Mail
Adversary Parties              Greater New York Cncl No 640                     475 Riverside Dr Ste 600                         New York, NY 10115-0072                                                                                          First Class Mail
Adversary Parties              Greater Niagara Frontier Council                 2860 Genesee St                                  Buffalo, NY 14225-3131                                                                                           First Class Mail
Adversary Parties              Greater St Matthews Baptist Church               Chickasaw Council 558                            406 Summerwood Ave                   Memphis, TN 38109-6744                                                      First Class Mail
Adversary Parties              Greater Tampa Bar Area Council Ste 89            11046 Johnson Blvd                               Seminole, FL 33772-4715                                                                                          First Class Mail
Adversary Parties              Greater Wyoming Council                          3939 Casper Mountain Rd                          Casper, WY 82601-6073                                                                                            First Class Mail
Adversary Parties              Greater Yosemite Council                         4031 Technology Dr                               Modesto, CA 95356-9490                                                                                           First Class Mail
Adversary Parties              Greek Orthodox Ch, Holy Resurrection             Theodore Roosevelt Council 386                   1400 Cedar Swamp Rd                  Glen Head, NY 11545-2124                                                    First Class Mail
Adversary Parties              Green & Gillispie Attorneys At Law               Attn: Joshua D Gillispie                                                                                                       josh@greenandgillispie.com         Email
Adversary Parties              Green Mountain Cncl No 592                       Po Box 557                                       Waterbury, VT 05676-0557                                                                                         First Class Mail
Adversary Parties              Greenwich Cncl No 67                             63 Mason St                                      Greenwich, CT 06830-5501                                                                                         First Class Mail
Adversary Parties              Gregory J. Cannata & Associates, LLP             Robert Cannata                                                                                                                 rcannata@cannatalaw.com            Email
Adversary Parties              Gruel Mills Nims & Pylman, PLLC                  Attn: William M Azkoul, Thomas R Behm, Laura B                                                                                 wmazkoul@gmnp.com                  Email
                                                                                Danielson
Adversary Parties              Gulf Coast Cncl 773                              9440 University Pkwy                             Pensacola, FL 32514-5434                                                                                         First Class Mail
Adversary Parties              Gulf Stream Cncl 85                              8335 N Military Trl                              West Palm Beach, FL 33410-6329                                                                                   First Class Mail
Adversary Parties              Hawk Mountain Cncl No 528                        5027 Pottsville Pike                             Reading, PA 19605-9516                                                                                           First Class Mail
Adversary Parties              Hawkeye Area Cncl No 172                         660 32Nd Ave Sw                                  Cedar Rapids, IA 52404-3910                                                                                      First Class Mail
Adversary Parties              Heart Of America Council                         10210 Holmes Rd                                  Kansas City, MO 64131-4212                                                                                       First Class Mail
Adversary Parties              Heart Of Virginia Cncl 602, Bsa                  C/O Ellen M. Milano                              4015 Fitzhugh Ave                    Richmond, VA 23230-3921                                                     First Class Mail
Adversary Parties              Herman Law                                       Attn: Daniel G Ellis                                                                                                           dellis@hermanlaw.com               Email
Adversary Parties              Herman Law                                       Attn: Jeff Herman,                                                                                                             jherman@hermanlaw.com              Email
Adversary Parties              Herman Law                                       Attn: Jason S Sandler                                                                                                          jsandler@hermanlaw.com             Email
Adversary Parties              Herman Law                                       Attn: Paul Mones                                                                                                               pamones@comcast.net                Email
Adversary Parties              Herman Law                                       Attn: Alexandra Sachi Cole                                                                                                     sachi@pennlawgroup.com             Email
Adversary Parties              Herman Law                                       Attn: Stuart S Mermelstein                                                                                                     smermelstein@hermanlaw.com         Email
Adversary Parties              Hiawatha Seaway Council                          C/O Bill Willman                                 2803 Brewerton Rd                    Syracuse, NY 13211-1003                                                     First Class Mail
Adversary Parties              Hitchcock Presbyterian Church                    Westchester Putnam 388                           6 Greenacres Ave                     Scarsdale, NY 10583-1445                                                    First Class Mail
Adversary Parties              Hollis K. McMilan, P.C.                          Hollis K. McMilan                                                                                                              hmcmilan@hkmlaw.com                Email
Adversary Parties              Holy Cross Hospital Er                           1397 Weimer Rd                                   Taos, NM 87571-6253                                                                                              First Class Mail
Adversary Parties              Holy Cross Hospital Er                           Po Box Dd                                        Taos, NM 87571-1397                                                                                              First Class Mail
Adversary Parties              Holy Family Church                               415 Ames St                                      Rochester, NY 14611-1225                                                                                         First Class Mail
Adversary Parties              Holy Family Church                               Grand Columbia Council 614                       5315 Tieton Dr                       Yakima, WA 98908-3456                                                       First Class Mail
Adversary Parties              Holy Family Church                               Greater St Louis Area Council 312                2606 Washington Ave                  Granite City, IL 62040-4810                                                 First Class Mail
Adversary Parties              Holy Family Church                               Mayflower Council 251                            601 Tremont St                       Duxbury, MA 02332-4451                                                      First Class Mail
Adversary Parties              Holy Family Church                               Minsi Trails Council 502                         23 Forest Dr                         Nazareth, PA 18064-1300                                                     First Class Mail
Adversary Parties              Holy Family Church                               Ohio River Valley Council 619                    2608 Hollywood Blvd                  Steubenville, OH 43952-1143                                                 First Class Mail
Adversary Parties              Holy Family Church                               Silicon Valley Monterey Bay 055                  4848 Pearl Ave                       San Jose, CA 95136-2701                                                     First Class Mail
Adversary Parties              Holy Rosary Church                               Greater St Louis Area Council 312                724 E Booneslick Rd                  Truesdale, MO 63380-2218                                                    First Class Mail
Adversary Parties              Holy Trinity Episcopal Church                    Central Florida Council 083                      1830 S Babcock St                    Melbourne, FL 32901-4443                                                    First Class Mail
Adversary Parties              Holy Trinity Episcopal Church                    Central Florida Council 083                      50 W Strawbridge Ave                 Melbourne, FL 32901-4438                                                    First Class Mail
Adversary Parties              Holy Trinity Episcopal Church                    Circle Ten Council 571                           3217 Guthrie Rd                      Garland, TX 75043-6121                                                      First Class Mail
Adversary Parties              Holy Trinity Episcopal Church                    National Capital Area Council 082                13106 Annapolis Rd                   Bowie, MD 20720-3829                                                        First Class Mail
Adversary Parties              Holy Trinity Episcopal Church                    Suffolk County Council Inc 404                   Po Box 502                           Greenport, NY 11944-0502                                                    First Class Mail
Adversary Parties              Hoosier Trails Cncl 145                          5625 E State Road 46                             Bloomington, IN 47401-9233                                                                                       First Class Mail
Adversary Parties              Hopkins Law Office, P.L.C, And                   Attn: Gilion C Dumas                                                                                                           gilion@dumaslawgroup.com           Email
                               Dumas Law Group
Adversary Parties              Hopkins Law Office, P.L.C, And                   Attn: Patrick J Hopkins,                                                                                                       pjh@hopkinslawiowa.com             Email
                               Dumas Law Group
Adversary Parties              Housatonic Cncl 69                               111 New Haven Ave                                Derby, CT 06418-2197                                                                                             First Class Mail
Adversary Parties              House Of Hope Presbyterian Church                8440 248Th St                                    Bellerose, NY 11426-1731                                                                                         First Class Mail
Adversary Parties              Hudson Valley Cncl No 374                        6 Jeanne Dr                                      Newburgh, NY 12550-1701                                                                                          First Class Mail
Adversary Parties              Hurley Mckenna & Mertz                           Attn: Evan M Smola, Christopher T Hurley                                                                                       ESmola@hurley-law.com              Email
Adversary Parties              Illowa Cncl 133                                  4412 N Brady St                                  Davenport, IA 52806-4009                                                                                         First Class Mail
Adversary Parties              Immaculate Heart Of Mary                         Evangeline Area 212                              800 12Th St                          Lafayette, LA 70501-6118                                                    First Class Mail
Adversary Parties              Immaculate Heart Of Mary                         Greater St Louis Area Council 312                4070 Blow St                         Saint Louis, MO 63116-2775                                                  First Class Mail
Adversary Parties              Immaculate Heart Of Mary                         Sam Houston Area Council 576                     7539 Avenue K                        Houston, TX 77012-1033                                                      First Class Mail
Adversary Parties              Incarnation Utd Church Of Christ                 New Birth Of Freedom 544                         Po Box 68                            Newport, PA 17074-0068                                                      First Class Mail
Adversary Parties              Indian Nations Cncl 488                          4295 S Garnett Rd                                Tulsa, OK 74146-4261                                                                                             First Class Mail
Adversary Parties              Indian Waters Cncl 553                           715 Betsy Dr                                     Columbia, SC 29210-7867                                                                                          First Class Mail
Adversary Parties              Inland Northwest Council                         C/O John P Mcnamara                              510 Se South St                      Pullman, WA 99163-2334                                                      First Class Mail
Adversary Parties              Iroquois Trail Cncl 376                          201 E Main St                                    Batavia, NY 14020-2205                                                                                           First Class Mail
Adversary Parties              Istrouma Area Cncl 211                           9644 Brookline Ave                               Baton Rouge, LA 70809-1432                                                                                       First Class Mail
Adversary Parties              Jacobs & Crumplar, P.A                           Raeann Warner, Esq.                                                                                                            Raeann @jcdelaw.com                Email
Adversary Parties              Jacobs & Crumplar, P.A                           Thomas C. Crumplar, Esq                                                                                                        Tom@jcdelaw.com                    Email
Adversary Parties              James Vernon & Weeks, PA                         Attn: Craig K Vernon                                                                                                           cvernon@jvwlaw.net                 Email
Adversary Parties              James, Vernon & Weeks, P.A, And                  Attn: Craig Vernon                                                                                                             cvernon@jvwlaw.net                 Email
                               Noaker Law Firm, LLC
Adversary Parties              James, Vernon & Weeks, P.A, And                  Attn: Cari Whitmire                                                                                                            cwhitmire@forthepeople.com         Email
                               Noaker Law Firm, LLC
Adversary Parties              James, Vernon & Weeks, P.A, And                  Attn: Leander James III                                                                                                        ljames@jvwlaw.net                  Email
                               Noaker Law Firm, LLC
Adversary Parties              James, Vernon & Weeks, P.A, And                  Attn: Patrick Noaker                                                                                                           Patrick@noakerlaw.com              Email
                               Noaker Law Firm, LLC
Adversary Parties              Janet, Janet & Suggs, LLP                        Attn: Andrew S Janet                                                                                                           asjanet@jjsjustice.com             Email
Adversary Parties              Janet, Janet & Suggs, LLP                        Attn: Gerald D Jowers, Jr                                                                                                      gjowers@jjsjustice.com             Email
Adversary Parties              Javerbaum Wurgaft Hicks Kahn Wikstrom & Sinins   Eric G. Kahn                                                                                                                   ekahn@lawjw.com                    Email

Adversary Parties              Jayhawk Area Cncl 197                            1020 Se Monroe St                                Topeka, KS 66612-1110                                                                                            First Class Mail
Adversary Parties              Jeff Anderson & Associates, PA                   Attn: Jeffrey R Andeson, Trusha Patel Goffe                                                                                    jeff@andersonadvocates.com         Email
Adversary Parties              Jeff Anderson & Associates, PA                   Attn: Jeffrey R Anderson,                                                                                                      jeff@andersonadvocates.com         Email
Adversary Parties              Jeff Anderson & Associates, PA                   Attn: Patrick Stoneking                                                                                                        pstoneking@andersonadvocates.com   Email
Adversary Parties              Jeff Anderson & Associates, PA                   Attn: Trusha Goffe                                                                                                             trusha@andersonadvocates.com       Email
Adversary Parties              Jersey Shore Cncl 341                            1518 Ridgeway Rd                                 Toms River, NJ 08755-4072                                                                                        First Class Mail
Adversary Parties              John R Williams                                                                                                                                                                 jrw@johnrwilliams.com              Email
Adversary Parties              John R. Weaver, Jr.                              John R. Weaver, Jr.                                                                                                            jrweaverlaw@verizon.net            Email
Adversary Parties              John R. Williams                                                                                                                                                                jrw@johnrwilliams.com              Email
Adversary Parties              Juniata Valley Cncl 497                          9 Taylor Dr                                      Reedsville, PA 17084-9739                                                                                        First Class Mail
Adversary Parties              Kafoury & McDougal                               Mark McDougal                                                                                                                  mcdougal@kafourymcdougal.com       Email
Adversary Parties              Katahdin Area Cncl Bsa C/O Matthew Brown         Po Box 1869                                      Bangor, ME 04402-1869                                                                                            First Class Mail
Adversary Parties              Kaufman, Lieb, Lebowitz & Frick                  David A. Lebowitz                                                                                                              dlebowitz@kllflaw.com              Email
Adversary Parties              Kevin T. Stocker, Esq.                           Kevin T. Stocker, Esq.                                                                                                         kstockeresq@yahoo.com              Email
Adversary Parties              Kiwanis Club Of Wellington                       Lake Erie Council 440                            127 Park Pl                          Wellington, OH 44090-1339                                                   First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                                                     Page 6 of 10
                                                             Case 20-50527-LSS                                                 Doc 155                               Filed 03/14/21                      Page 9 of 14
                                                                                                                                                      Exhibit A
                                                                                                                                                   Service List
                                                                                                                                            Served as set forth below

       Description                                     Name                                                                                             Address                                                                                   Email         Method of Service
Adversary Parties              Knights Of Columbus Council 488               Mayflower Council 251                            Po Box 36                         Bridgewater, MA 02324-0036                                                                   First Class Mail
Adversary Parties              Knights Of Columbus,Co1261                    Oregon Trail Council 697                         3959 Sheridan Ave                 North Bend, OR 97459-2834                                                                    First Class Mail
Adversary Parties              La Salle Cncl 165                             1340 S Bend Ave                                  South Bend, IN 46617-1424                                                                                                      First Class Mail
Adversary Parties              Lake Erie Cncl 440                            2241 Woodland Ave                                Cleveland, OH 44115-3295                                                                                                       First Class Mail
Adversary Parties              Lake Erie Cncl 440                            2241 Woodland Ave                                Cleveland, OH 44115-3214                                                                                                       First Class Mail
Adversary Parties              Las Vegas Area Council #328                   7220 Paradise Rd                                 Las Vegas, NV 89119-4403                                                                                                       First Class Mail
Adversary Parties              Last Frontier Cncl Bsa C/O Ryan Lemons        3031 Nw 64Th St                                  Oklahoma City, OK 73116-3525                                                                                                   First Class Mail
Adversary Parties              Laura A. Ahearn                               Laura A. Ahearn                                                                                                                                  lahearn@lauraahearn.com        Email
Adversary Parties              Laurel Highlands Council 527                  Flag Plaza - 1275 Bedford Ave                    Pittsburgh, PA 15219-3699                                                                                                      First Class Mail
Adversary Parties              Laurel Highlands Council 527                  Flag Plz - 1275 Bedford Ave                      Pittsburgh, PA 15219-3699                                                                                                      First Class Mail
Adversary Parties              Law Office Of Anthony C. Perez                Attn: Anthony C Perez                                                                                                                            acp@perezlawguam.com           Email
Adversary Parties              Law Office Of Mark Gallagher, And             Attn: Mark Gallagher, Esq, Jeff Anderson                                                                                                         mgallagher@hawaiiantel.net     Email
                               Jeff Anderson & Associates
Adversary Parties              Law Office Of, PAtrick Sorsby                 Attn: Patrick Sorsby, Esq                                                                                                                        sorsbylaw@gmail.com            Email
Adversary Parties              Law Offices Of Brad D. Hall, LLC              Attn: Brad D Hall, Levi A Monagle, Lisa P Ford                                                                                                   brad@bhallfirm.com             Email
Adversary Parties              Lawrence School District                      Theodore Roosevelt Council 386                   1 Donahue Ave                          Inwood, NY 11096-1215                                                                   First Class Mail
Adversary Parties              Learning For Life                             1325 W Walnut Hill Ln                            Irving, TX 75038-3008                                                                                                          First Class Mail
Adversary Parties              Leatherstocking Council 400                   1401 Genesee St                                  Utica, NY 13501-4399                                                                                                           First Class Mail
Adversary Parties              Leisawitz Heller Abramowitch Phillips, P.C.   Kenneth Millman, and                                                                                                                             kmillman@leisawitzheller.com   Email
                                                                             Paul F. Troisi                                                                                                                                   ptroisi@leisawitzheller.com
Adversary Parties              Lincoln Heritage Cncl 205                     12001 Sycamore Station Pl                        Louisville, KY 40299-4898                                                                                                      First Class Mail
Adversary Parties              Lincoln Middle School                         Crossroads Of America 160                        5353 W 71St St                         Indianapolis, IN 46268-2105                                                             First Class Mail
Adversary Parties              Lindsay Hart, LLP                             James L. Dumas, and                                                                                                                              jdumas@lindsayhart.com         Email
                                                                             Jay Beattie                                                                                                                                      jbeattie@lindsayhart.com
Adversary Parties              Lions Club Of Claypool                        Anthony Wayne Area 157                           205 W Calhoun St                       Claypool, IN 46510-7712                                                                 First Class Mail
Adversary Parties              Lipsitz Green Scime Cambria LLP               Richard P. Weisbeck, Jr., and                                                                                                                    rweisbeck@lglaw.com            Email
                                                                             Christina M. Croglio                                                                                                                             ccroglio@lglaw.com
Adversary Parties              Long Beach Area Cncl 32                       401 E 37Th St                                    Long Beach, CA 90807-3405                                                                                                      First Class Mail
Adversary Parties              Longhorn Council                              C/O Frank Dale                                   250 Bank St Ste A                      Southlake, TX 76092-9191                                                                First Class Mail
Adversary Parties              Longhouse Council 373                         2803 Brewerton Rd                                Syracuse, NY 13211-1003                                                                                                        First Class Mail
Adversary Parties              Longs Peak Cncl 62                            2215 23Rd Ave                                    Greeley, CO 80634-6632                                                                                                         First Class Mail
Adversary Parties              Los Padres Cncl 53                            4000 Modoc Rd                                    Santa Barbara, CA 93110-1807                                                                                                   First Class Mail
Adversary Parties              Louisiana Office Of Attorney General          Consumer Protection Div                          200 Saint Paul St Ste 1700             Baltimore, MD 21202-2029                                                                First Class Mail
Adversary Parties              Lowey Dannenberg, P.C, And                    Attn: Anthony Christina                                                                                                                          achristina@lowey.com           Email
                               Bleakley Platt & Schmidt, LLP
Adversary Parties              Lowey Dannenberg, P.C, And                    Attn: Barbara J Hart,                                                                                                                            bhart@lowey.com                Email
                               Bleakley Platt & Schmidt, LLP
Adversary Parties              Lowey Dannenberg, P.C, And                    Attn: Scott V Papp                                                                                                                               spapp@lowey.com                Email
                               Bleakley Platt & Schmidt, LLP
Adversary Parties              Lujan & Wolff, LLP                            Attn: David J Lujan                                                                                                                              djl@lawguam.com                Email
Adversary Parties              Lutheran Church Of The Redeemer               Chief Seattle Council 609                        Po Box 70                              Chimacum, WA 98325-0070                                                                 First Class Mail
Adversary Parties              Lutheran Church Of The Redeemer               National Capital Area Council 082                1545 Chain Bridge Rd                   Mc Lean, VA 22101-4420                                                                  First Class Mail
Adversary Parties              Lutheran Church Of The Redeemer               The Spirit Of Adventure 227                      60 Forest Park Rd                      Woburn, MA 01801-2439                                                                   First Class Mail
Adversary Parties              Lutheran Church Of The Redeemer               Three Harbors Council 636                        2417 Drexel Ave                        Racine, WI 53403-2922                                                                   First Class Mail
Adversary Parties              Marin Cncl 35                                 225 W End Ave                                    San Rafael, CA 94901-2645                                                                                                      First Class Mail
Adversary Parties              Marsh Law Firm, PLLC, And                     Attn: James R Marsh,                                                                                                                             jamesmarsh@marsh.law           Email
                               Pfau Cochran Vertetis Amala, PLLC
Adversary Parties              Marsh Law Firm, PLLC, And                     Attn: Jennifer Freeman                                                                                                                           jenniferfreeman@marsh.law      Email
                               Pfau Cochran Vertetis Amala, PLLC
Adversary Parties              Marsh Law Firm, PLLC, And                     Attn: Robert Y Lewis                                                                                                                             robertlewis@marsh.law          Email
                               Pfau Cochran Vertetis Amala, PLLC
Adversary Parties              Mary Queen Of Heaven School                   Dan Beard Council, Bsa 438                       1130 Donaldson Hwy                     Erlanger, KY 41018-1048                                                                 First Class Mail
Adversary Parties              Mason-Dixon Cncl 221                          18600 Crestwood Dr                               Hagerstown, MD 21742-2752                                                                                                      First Class Mail
Adversary Parties              Mayflower Council, Boy Scouts Of America      2 Mount Royal Ave Ste 100                        Marlborough, MA 01752-1976                                                                                                     First Class Mail
Adversary Parties              Mecklenburg County Cncl 415                   1410 E 7Th St                                    Charlotte, NC 28204-2488                                                                                                       First Class Mail
Adversary Parties              Merson Law, PLLC                              Attn: Jordan K Merson                                                                                                                            jmerson@mersonlaw.com          Email
Adversary Parties              Miami Valley Cncl 444                         7285 Poe Ave                                     Dayton, OH 45414-2560                                                                                                          First Class Mail
Adversary Parties              Michael G. Dowd                               Michael G. Dowd                                                                                                                                  michaelgdowd@gmail.com;        Email
                                                                                                                                                                                                                              gkosmakos@srblawfirm.com;
                                                                                                                                                                                                                              gsweeney@srblawfirm.com
Adversary Parties              Michigan City Yacht Club                      Lasalle Council 165                              12 1/2 On The Lk                       Michigan City, IN 46360-3272                                                            First Class Mail
Adversary Parties              Mid-America Cncl 326                          12401 W Maple Rd                                 Omaha, NE 68164-1853                                                                                                           First Class Mail
Adversary Parties              Middle Tennessee Cncl C/O Carl Adkins         3414 Hillsboro Rd                                Nashville, TN 37215-1412                                                                                                       First Class Mail
Adversary Parties              Mid-Iowa Council , BSA                        6123 Scout Trail                                 Des Moines, IA 50321                                                                                                           First Class Mail
Adversary Parties              Midnight Sun Cncl 696                         1400 Gillam Way                                  Fairbanks, AK 99701-6044                                                                                                       First Class Mail
Adversary Parties              Minsi Trails Cncl #502                        991 Postal Rd                                    Allentown, PA 18109-9516                                                                                                       First Class Mail
Adversary Parties              Minsi Trails Cncl #502                        Po Box 20624                                     Lehigh Valley, PA 18002-0624                                                                                                   First Class Mail
Adversary Parties              Mississippi Valley Cncl/Dist                  3007 Flint Hills Dr                              Burlington, IA 52601-1754                                                                                                      First Class Mail
Adversary Parties              Mobile Area Cncl 4                            2587 Government Blvd                             Mobile, AL 36606-1697                                                                                                          First Class Mail
Adversary Parties              Monmouth Cncl No 347                          705 Ginesi Dr                                    Morganville, NJ 07751-1235                                                                                                     First Class Mail
Adversary Parties              Montana Cncl 315                              820 17Th Ave S                                   Great Falls, MT 59405-5939                                                                                                     First Class Mail
Adversary Parties              Montana State University                      Attn: Msu Admissions                             201 Strand Un                          Po Box 172190                   Bozeman, MT 59717-2190                                  First Class Mail
Adversary Parties              Montana State University                      Internship & Student Empl Srvcs                  177 Strand Union Bldg                  Bozeman, MT 59717                                                                       First Class Mail
Adversary Parties              Moose Intl, Inc Rockville Ch                  National Capital Area Council 082                13755 Travilah Rd                      Rockville, MD 20850-3532                                                                First Class Mail
Adversary Parties              Moose Lodge Club 356                          Lincoln Heritage Council 205                     736 Lain Ave                           Bowling Green, KY 42101-4945                                                            First Class Mail
Adversary Parties              Moraine Trails Cncl Bsa                       C/O Russell Cawthorne                            830 Morton Ave                         Butler, PA 16001-3398                                                                   First Class Mail
Adversary Parties              Morgan & Morgan, PA                           Attn: Paul L Sangiovanni                                                                                                                         psangi@forthepeople.com        Email
Adversary Parties              Mount Baker Cncl 606                          1715 100Th Pl Se Ste B                           Everett, WA 98208-3846                                                                                                         First Class Mail
Adversary Parties              Mount Diablo Silverado Council                800 Ellinwood Way                                Pleasant Hill, CA 94523-4703                                                                                                   First Class Mail
Adversary Parties              Mountain West Fire Systems LLC                Utah National Parks 591                          Po Box 461015                          Leeds, UT 84746-1015                                                                    First Class Mail
Adversary Parties              Nagel Rice, LLP                               Bruce H. Nagel                                                                                                                                   bnagel@nagelrice.com           Email
                                                                             Bradley L. Rice                                                                                                                                  brice@nagelrice.com
Adversary Parties              Narragansett Cncl 546                         Po Box 14777                                     East Providence, RI 02914-0777                                                                                                 First Class Mail
Adversary Parties              National Capital Area Cncl 82                 9190 Rockville Pike                              Bethesda, MD 20814-3897                                                                                                        First Class Mail
Adversary Parties              Nevada Area Cncl 329                          500 Double Eagle Ct                              Reno, NV 89521-8991                                                                                                            First Class Mail
Adversary Parties              New Birth Of Freedom C/O Clyde Keller         1 Baden Powell Ln                                Mechanicsburg, PA 17050-2344                                                                                                   First Class Mail
Adversary Parties              New Hope Lutheran Church                      Baltimore Area Council 220                       8575 Guilford Rd                       Columbia, MD 21046-3301                                                                 First Class Mail
Adversary Parties              New Hope Lutheran Church                      Central N Carolina Council 416                   1615 Brantley Rd                       Kannapolis, NC 28083-3917                                                               First Class Mail
Adversary Parties              New Hope Lutheran Church                      Longhorn Council 662                             2105 Willis Ln                         Keller, TX 76248-3164                                                                   First Class Mail
Adversary Parties              New Hope Lutheran Church                      Theodore Roosevelt Council 386                   60 Oliver Ave                          Valley Stream, NY 11580-1655                                                            First Class Mail
Adversary Parties              Nixon, Vogelman, Slawsky & Simoneau, PA       Attn: Kirk C Simoneau                                                                                                                            ksimoneau@davenixonlaw.com     Email
Adversary Parties              Noaker Law Firm, LLC,                         Attn: Stephan H Peskin                                                                                                                           peskin@tolmagepeskinlaw.com    Email
                               Tolmage, Peskin, Harris & Falick, And
                               James, Vernon & Weeks, PA
Adversary Parties              North Florida Cncl 87                         521 Edgewood Ave S                               Jacksonville, FL 32205-5359                                                                                                    First Class Mail
Adversary Parties              Northeast Georgia Cncl 101                    Po Box 399                                       Jefferson, GA 30549-0399                                                                                                       First Class Mail
Adversary Parties              Northeast Illinois Council                    2745 Skokie Valley Rd                            Highland Park, IL 60035-1042                                                                                                   First Class Mail
Adversary Parties              Northeast Iowa Cncl 178                       10601 Military Rd                                Dubuque, IA 52003-8978                                                                                                         First Class Mail
Adversary Parties              Northeastern Pennsylvania Council             72 Montage Mountain Rd                           Moosic, PA 18507-1753                                                                                                          First Class Mail
Adversary Parties              Northern Lights Cncl 429                      4200 19Th Ave S                                  Fargo, ND 58103-7207                                                                                                           First Class Mail
Adversary Parties              Northern New Jersey Cncl 333                  25 Ramapo Valley Rd                              Oakland, NJ 07436-1709                                                                                                         First Class Mail
Adversary Parties              Northern Star Cncl #250                       6202 Bloomington Rd                              Fort Snelling, MN 55111-2600                                                                                                   First Class Mail
Adversary Parties              Northwest Georgia Cncl 100                    Po Box 1422                                      Rome, GA 30162-1422                                                                                                            First Class Mail
Adversary Parties              Northwest Texas Cncl 587                      3604 Maplewood Ave                               Wichita Falls, TX 76308-2121                                                                                                   First Class Mail
Adversary Parties              Norwela Area Cncl 215                         3508 Beverly Pl                                  Shreveport, LA 71104-4606                                                                                                      First Class Mail
Adversary Parties              Nye, Peabody, Stirling, Hale & Miller, LLP    Attn: Timothy C Hale                                                                                                                             timothy@nps-law.com            Email
Adversary Parties              Occoneechee Cncl 421                          3231 Atlantic Ave                                Raleigh, NC 27604-1675                                                                                                         First Class Mail
Adversary Parties              Ohio River Valley Council                     Ohio River Valley Council 619                    Po Box 6186                            Wheeling, WV 26003-0716                                                                 First Class Mail
Adversary Parties              Okun, Oddo & Babat, P.C.                      David M. Oddo                                                                                                                                    do@oddobabat.com               Email
Adversary Parties              Old Hickory Community Center                  Middle Tennessee Council 560                     1050 Donelson Ave                      Old Hickory, TN 37138-3111                                                              First Class Mail
Adversary Parties              Old North State Cncl 70                       1405 Westover Ter                                Greensboro, NC 27408-7908                                                                                                      First Class Mail
Adversary Parties              Orange County Council                         Bsa C/O John Van Dreese                          1211 E Dyer Rd Ste 100                 Santa Ana, CA 92705-5670                                                                First Class Mail
Adversary Parties              Orchard Park Ward LDS Buffalo Stake           Greater Niagara Frontier Council 380             4005 Baker Rd                          Orchard Park, NY 14127-2032                                                             First Class Mail
Adversary Parties              Oregon Trail Cncl 697                         2525 Martin Luther King Jr Blvd                  Eugene, OR 97401-5898                                                                                                          First Class Mail
Adversary Parties              Ore-Ida Cncl 106                              8901 W Franklin Rd                               Boise, ID 83709-0638                                                                                                           First Class Mail
Adversary Parties              Our Holy Redeemer                             Theodore Roosevelt Council 386                   37 S Ocean Ave                         Freeport, NY 11520-3526                                                                 First Class Mail
Adversary Parties              Our Lady Of Divine Providence Catholic        Southeast Louisiana Council 214                  1000 N Starrett Rd                     Metairie, LA 70003-5852                                                                 First Class Mail
Adversary Parties              Our Lady Of Guadalupe                         California Inland Empire Council 045             5048 D St                              Chino, CA 91710-4027                                                                    First Class Mail
Adversary Parties              Our Lady Of Guadalupe                         Chief Seattle Council 609                        7000 35Th Ave Sw                       Seattle, WA 98126-3212                                                                  First Class Mail
Adversary Parties              Our Lady Of Guadalupe                         Garden State Council 690                         135 N White Horse Pike                 Laurel Springs, NJ 08021-1648                                                           First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                                                     Page 7 of 10
                                                          Case 20-50527-LSS                                  Doc 155                           Filed 03/14/21                         Page 10 of 14
                                                                                                                                   Exhibit A
                                                                                                                                    Service List
                                                                                                                             Served as set forth below

       Description                                     Name                                                                             Address                                                                  Email            Method of Service
Adversary Parties              Our Lady Of Lourdes                       Bay-Lakes Council 635               1305 Lourdes Ave                     De Pere, WI 54115-1018                                                       First Class Mail
Adversary Parties              Our Lady Of Lourdes                       Occoneechee 421                     2710 Overbrook Dr                    Raleigh, NC 27608-1524                                                       First Class Mail
Adversary Parties              Our Lady Of Lourdes                       Seneca Waterways 397                150 Varinna Dr                       Rochester, NY 14618-1532                                                     First Class Mail
Adversary Parties              Our Lady Of Lourdes                       Southeast Louisiana Council 214     345 Westchester Pl                   Slidell, LA 70458-5243                                                       First Class Mail
Adversary Parties              Our Lady Of Lourdes                       Three Harbors Council 636           3722 S 58Th St                       Milwaukee, WI 53220-2053                                                     First Class Mail
Adversary Parties              Our Lady Of Lourdes Catholic School       468 W 143Rd St                      New York, NY 10031-6210                                                                                           First Class Mail
Adversary Parties              Our Lady Of Sorrows                       Rio Grande Council 775              1108 W Hackberry Ave                 Mcallen, TX 78501-4304                                                       First Class Mail
Adversary Parties              Our Lady Of The Springs Catholic Church   North Florida Council 087           4047 Ne 21St St                      Ocala, FL 34470-3146                                                         First Class Mail
Adversary Parties              Our Mother Of Good Counsel Parish         Greater Los Angeles Area 033        2060 N Vermont Ave                   Los Angeles, CA 90027-1919                                                   First Class Mail
Adversary Parties              Our Savior Lutheran Church                1400 New York 52                    Fishkill, NY 12524                                                                                                First Class Mail
Adversary Parties              Our Savior Lutheran Church                Capitol Area Council 564            1513 E Yager Ln                      Austin, TX 78753-7117                                                        First Class Mail
Adversary Parties              Our Savior Lutheran Church                Chief Seattle Council 609           745 Front St S                       Issaquah, WA 98027-4206                                                      First Class Mail
Adversary Parties              Our Savior Lutheran Church                Circle Ten Council 571              3003 Horizon Rd                      Rockwall, TX 75032-5818                                                      First Class Mail
Adversary Parties              Our Savior Lutheran Church                Circle Ten Council 571              411 N Town East Blvd                 Mesquite, TX 75150-4733                                                      First Class Mail
Adversary Parties              Our Savior Lutheran Church                Circle Ten Council 571              411 Town East Blvd                   Mesquite, TX 75182                                                           First Class Mail
Adversary Parties              Our Savior Lutheran Church                Greater Los Angeles Area 033        512 W Duarte Rd                      Arcadia, CA 91007-7323                                                       First Class Mail
Adversary Parties              Our Savior Lutheran Church                Greater St Louis Area Council 312   2800 Elm St                          Saint Charles, MO 63301-4618                                                 First Class Mail
Adversary Parties              Our Savior Lutheran Church                Gulf Stream Council 085             1850 6Th Ave                         Vero Beach, FL 32960-5422                                                    First Class Mail
Adversary Parties              Our Savior Lutheran Church                Hudson Valley Council 374           1400 Route 52                        Fishkill, NY 12524-1620                                                      First Class Mail
Adversary Parties              Our Savior Lutheran Church                Mid-America Council 326             500 N 24Th St                        Denison, IA 51442-1704                                                       First Class Mail
Adversary Parties              Our Savior Lutheran Church                National Capital Area Council 082   6194 Dumfries Rd                     Warrenton, VA 20187-4169                                                     First Class Mail
Adversary Parties              Our Savior Lutheran Church                National Capital Area Council 082   6324 Dumfries Rd                     Warrenton, VA 20187                                                          First Class Mail
Adversary Parties              Our Savior Lutheran Church                North Florida Council 087           260 Marion Oaks Ln                   Ocala, FL 34473-2812                                                         First Class Mail
Adversary Parties              Our Savior Lutheran Church                Pacific Harbors Council, Bsa 612    4519 112Th St E                      Tacoma, WA 98446-5229                                                        First Class Mail
Adversary Parties              Our Savior Lutheran Church                Piedmont Council 420                2160 35Th Avenue Dr Ne               Hickory, NC 28601-9264                                                       First Class Mail
Adversary Parties              Our Savior Lutheran Church                Three Fires Council 127             1244 W Army Trail Rd                 Carol Stream, IL 60188-9000                                                  First Class Mail
Adversary Parties              Overland Trails Cncl 322                  2808 O Flannagan St                 Grand Island, NE 68803-1331                                                                                       First Class Mail
Adversary Parties              Ozark Trails Council Bsa                  C/O Kevin Walker                    1616 S Eastgate Ave                  Springfield, MO 65809-2116                                                   First Class Mail
Adversary Parties              Pacific Harbors Council                   C/O Jerry Robinson                  34915 46Th Ave S                     Auburn, WA 98001-9011                                                        First Class Mail
Adversary Parties              Pacific Skyline Cncl 31                   1150 Chess Dr                       Foster City, CA 94404-1107                                                                                        First Class Mail
Adversary Parties              Padberg, Corrigan & Applebaum             Attn: Matthew J Padberg                                                                                              mjp@padberglaw.com               Email
Adversary Parties              Padberg, Corrigan & Applebaum             Attn: Nicole B Knepper                                                                                               nicole@padberglaw.com            Email
Adversary Parties              Palmetto Council                          C/O John Thompson                   1310 Dubreils Way                    Fort Mill, SC 29708-6978                                                     First Class Mail
Adversary Parties              Palmetto Council                          C/O Wayne Hall                      112 Sheldon Dr                       Moore, SC 29369-9352                                                         First Class Mail
Adversary Parties              Panish Shea & Boyle, LLP                  Attn: Spencer R Lucas                                                                                                lucas@psblaw.com                 Email
Adversary Parties              Park Presbyterian Church                  Seneca Waterways 397                110 Maple Ct                         Newark, NY 14513-1701                                                        First Class Mail
Adversary Parties              Park Presbyterian Church                  W D Boyce 138                       201 N Vermillion St                  Streator, IL 61364-2253                                                      First Class Mail
Adversary Parties              Pashamn Stein Walker Hayden               Attn: Justin P Walder                                                                                                jpwalder@pashmanstein.com        Email


Adversary Parties              Pathway To Adventure Council              811 W Hillgrove Ave                 La Grange, IL 60525-5822                                                                                          First Class Mail
Adversary Parties              Patrick Malone & Associates, P.C., and    Patrick A. Malone,                                                                                                   pmalone@patrickmalonelaw.com     Email
                                                                         Daniel C. Scialpi                                                                                                    Dscalpi@patrickmalonelaw.com
Adversary Parties              Paul Mones, PC                            Attn: Paul Mones, Courtney Kiehl                                                                                     paul@paulmones.com               Email
Adversary Parties              Pee Dee Area Cncl 552                     Po Box 268                          Florence, SC 29503-0268                                                                                           First Class Mail
Adversary Parties              Penn Law, And                             Attn: Darren W Penn,                                                                                                 darren@pennlawgroup.com          Email
                               Paul Mones, PC
Adversary Parties              Pennsylvania Dutch Cncl 524               630 Janet Ave Ste B114              Lancaster, PA 17601-4582                                                                                          First Class Mail
Adversary Parties              Pfau Cochran Vertetis Amala, PLLC         Attn: Jason P Amala                                                                                                  jason@pcvalaw.com                Email
Adversary Parties              Pfau Cochran Vertetis Amala, PLLC         Attn: Michael T Pfau                                                                                                 michael@pcvalaw.com              Email
Adversary Parties              Phelan Petty, Plc, And                    Attn: Brielle M Hunt                                                                                                 bhunt@phelanpetty.com            Email
                               Andreozzi & Associates, PC
Adversary Parties              Phelan Petty, Plc, And                    Attn: Jonathan M Petty                                                                                               jpetty@phelanpetty.com           Email
                               Andreozzi & Associates, PC
Adversary Parties              Phillips &, PAolicelli, LLP, And          Attn: Diane Paolicelli                                                                                               dpaolicelli@p2law.com            Email
                               Fanizzi & Barr, PC
Adversary Parties              Phillips &, PAolicelli, LLP, And          Attn: Michael Deruve                                                                                                 mderuve@p2law.com                Email
                               Fanizzi & Barr, PC
Adversary Parties              Phillips &, PAolicelli, LLP, And          Attn: Paul Barr                                                                                                      pbarr@fanizziandbarr.com         Email
                               Fanizzi & Barr, PC
Adversary Parties              Piedmont Community Church                 Piedmont Council 042                400 Highland Ave                     Piedmont, CA 94611-4043                                                      First Class Mail
Adversary Parties              Pikes Peak Cncl 60                        985 W Fillmore St                   Colorado Springs, CO 80907-5809                                                                                   First Class Mail
Adversary Parties              Pine Burr Area Cncl 304                   1318 Hardy St                       Hattiesburg, MS 39401-4982                                                                                        First Class Mail
Adversary Parties              Pine Bush Hook & Ladder Co                Hudson Valley Council 374           Po Box 1                             Pine Bush, NY 12566-0001                                                     First Class Mail
Adversary Parties              Pine Tree Cncl 218                        146 Plains Rd                       Raymond, ME 04071-6234                                                                                            First Class Mail
Adversary Parties              Pony Express Cncl 311                     1704 Buckingham                     St Joseph, MO 64508                                                                                               First Class Mail
Adversary Parties              Potawatomi Area Cncl 651                  804 Bluemound Rd                    Waukesha, WI 53188-1698                                                                                           First Class Mail
Adversary Parties              Prairielands Cncl 117                     3301 Farber Dr                      Champaign, IL 61822-1085                                                                                          First Class Mail
Adversary Parties              President                                 Brian Stone                         21 South Franklin Avenue             Valley Stream, NY 11580                                                      First Class Mail
Adversary Parties              Puerto Rico Cncl #661                     Ave Esmeralda 405, Ste 102          Guaynabo, PR 00969                                                                                                First Class Mail
Adversary Parties              Pushmataha Area Cncl 691                  420 31St Ave N                      Columbus, MS 39705-1806                                                                                           First Class Mail
Adversary Parties              Quapaw Area Cncl 18                       3220 Cantrell Rd                    Little Rock, AR 72202-1847                                                                                        First Class Mail
Adversary Parties              Queens Creek Utd Methodist Church         East Carolina Council 426           324 Hubert Blvd                      Hubert, NC 28539-4266                                                        First Class Mail
Adversary Parties              Quivira Coalition                         1413 2Nd St Ste 1                   Santa Fe, NM 87505-3435                                                                                           First Class Mail
Adversary Parties              Rainbow Connection Of Grand Rapids, Inc   Po Box 1906                         Islamorada, FL 33036-1906                                                                                         First Class Mail
Adversary Parties              Rebenack, Aronow & Mascolo, LLP           Attn: J Silvio Mascolo                                                                                               jmascolo@ram.law                 Email
Adversary Parties              Redeemer Lutheran Church                  Blackhawk Area 660                  1320 Dean St                         Woodstock, IL 60098-4112                                                     First Class Mail
Adversary Parties              Redeemer Lutheran Church                  Buckskin 617                        1 Deerwalk Ln                        Charleston, WV 25314-2103                                                    First Class Mail
Adversary Parties              Redeemer Lutheran Church                  Buckskin 617                        116 Hickory Rd                       Charleston, WV 25314-1824                                                    First Class Mail
Adversary Parties              Redeemer Lutheran Church                  Buffalo Trail Council 567           824 E 18Th St                        Odessa, TX 79761-1306                                                        First Class Mail
Adversary Parties              Redeemer Lutheran Church                  Capitol Area Council 564            1500 W Anderson Ln                   Austin, TX 78757-1453                                                        First Class Mail
Adversary Parties              Redeemer Lutheran Church                  Cherokee Area Council 469 469       3700 Woodland Rd                     Bartlesville, OK 74006-4531                                                  First Class Mail
Adversary Parties              Redeemer Lutheran Church                  Chief Seattle Council 609           6001 Island Crest Way                Mercer Island, WA 98040-4518                                                 First Class Mail
Adversary Parties              Redeemer Lutheran Church                  Coronado Area Council 192           743 E Magnolia Rd                    Salina, KS 67401-6912                                                        First Class Mail
Adversary Parties              Redeemer Lutheran Church                  Greater St Louis Area Council 312   1620 Boyd St                         De Soto, MO 63020-1070                                                       First Class Mail
Adversary Parties              Redeemer Lutheran Church                  Gulf Stream Council 085             2450 Se Ocean Blvd                   Stuart, FL 34996-3312                                                        First Class Mail
Adversary Parties              Redeemer Lutheran Church                  Heart Of Virginia Council 602       9400 Redbridge Rd                    North Chesterfield, VA 23236-3566                                            First Class Mail
Adversary Parties              Redeemer Lutheran Church                  Illowa Council 133                  1107 Tanglefoot Ln                   Bettendorf, IA 52722-1738                                                    First Class Mail
Adversary Parties              Redeemer Lutheran Church                  Inland Nwest Council 611            3606 S Schafer Rd                    Spokane Valley, WA 99206-9518                                                First Class Mail
Adversary Parties              Redeemer Lutheran Church                  Longs Peak Council 062              7755 Greenstone Trl                  Fort Collins, CO 80525-8409                                                  First Class Mail
Adversary Parties              Redeemer Lutheran Church                  National Capital Area Council 082   5120 Harrison Rd                     Fredericksburg, VA 22408-1803                                                First Class Mail
Adversary Parties              Redeemer Lutheran Church                  Northern Star Council 250           3770 Bellaire Ave                    White Bear Lake, MN 55110-4901                                               First Class Mail
Adversary Parties              Redeemer Lutheran Church                  Ozark Trails Council 306            1703 E State Route 72                Rolla, MO 65401                                                              First Class Mail
Adversary Parties              Redeemer Lutheran Church                  Patriots Path Council 358           203 Eyland Ave                       Succasunna, NJ 07876-1109                                                    First Class Mail
Adversary Parties              Redeemer Lutheran Church                  President Gerald R Ford 781         Po Box 184                           Interlochen, MI 49643-0184                                                   First Class Mail
Adversary Parties              Redeemer Lutheran Church                  Tidewater Council 596               1901 Airline Blvd                    Portsmouth, VA 23701-2901                                                    First Class Mail
Adversary Parties              Redeemer Lutheran Church                  Twin Valley Council Bsa 283         191 Water St                         Alden, MN 56009-1108                                                         First Class Mail
Adversary Parties              Redwood Empire Cncl 41                    1000 Apollo Way Ste 106             Santa Rosa, CA 95407-5442                                                                                         First Class Mail
Adversary Parties              Reformation Lutheran Church               Greater Tampa Bay Area 089          460 Old Polk City Rd                 Lakeland, FL 33809-2314                                                      First Class Mail
Adversary Parties              Reformation Lutheran Church               Hawk Mountain Council 528           3670 Perkiomen Ave                   Reading, PA 19606-2713                                                       First Class Mail
Adversary Parties              Regis Catholic Schools                    Chippewa Valley Council 637         2100 Fenwick Ave                     Eau Claire, WI 54701-4421                                                    First Class Mail
Adversary Parties              Richmond Hill Utd Methodist Church        Coastal Georgia Council 099         Po Box 1480                          Richmond Hill, GA 31324-1480                                                 First Class Mail
Adversary Parties              Rio Grande Cncl 775                       6912 W Expressway 83                Harlingen, TX 78552-3701                                                                                          First Class Mail
Adversary Parties              Rip Van Winkle Cncl 405                   1300 Ulster Ave Ste 107             Kingston, NY 12401-1571                                                                                           First Class Mail
Adversary Parties              Roberts Fowler & Visosky, LLP             Attn: Kevin J Fowler, Esq                                                                                            fowler@guamlawoffice.com         Email
Adversary Parties              Robins Kaplan, LLP, And                   Attn: Nahid A Shaikh                                                                                                 nshaikh@robinskaplan.com         Email
                               Jeff Anderson & Associates, PA
Adversary Parties              Robins Kaplan, LLP, And                   Attn: Patrick Stoneking                                                                                              pstoneking@robinskaplan.com      Email
                               Jeff Anderson & Associates, PA
Adversary Parties              Robins Kaplan, LLP, And                   Attn: Rayna E Kessler                                                                                                rkessler@robinskaplan.com        Email
                               Jeff Anderson & Associates, PA
Adversary Parties              Rocky Mountain Concepts                   Po Box 620670                       Littleton, CO 80162-0670                                                                                          First Class Mail
Adversary Parties              Roman Catholic Church Of Maria Regina     Theodore Roosevelt Council 386      3945 Jerusalem Ave                   Seaford, NY 11783-1631                                                       First Class Mail
Adversary Parties              Rotary Scout Reservation                  Twin Rivers Council 364             279 Davitt Lake Rd                   Averill Park, NY 12018-5321                                                  First Class Mail
Adversary Parties              Rothstein Donatelli, LLP                  Attn: Carolina K Manierra                                                                                            cmanierre@rothsteinlaw.com       Email
Adversary Parties              Rothstein Donatelli, LLP                  Attn: Carolyn C Nichols                                                                                              cmnichols@rothsteinlaw.com       Email
Adversary Parties              Rothstein Donatelli, LLP                  Attn: Paul M Linnenburger                                                                                            plinnenburger@rothsteinlaw.com   Email
Adversary Parties              Rotterdam Elks 2157                       Twin Rivers Council 364             1152 Curry Rd                        Rotterdam, NY 12306-3706                                                     First Class Mail
Adversary Parties              Rubenstein & Rynecki, Esqs.               Sanford Rubenstein, Esq.                                                                                             attyrubenstein@aol.com           Email
Adversary Parties              Russell Memorial Utd Methodist Church     Circle Ten Council 571              201 S 4Th St                         Wills Point, TX 75169-2634                                                   First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                                  Page 8 of 10
                                                           Case 20-50527-LSS                                                      Doc 155                          Filed 03/14/21                                 Page 11 of 14
                                                                                                                                                         Exhibit A
                                                                                                                                                       Service List
                                                                                                                                                Served as set forth below

       Description                                     Name                                                                                                    Address                                                                        Email                Method of Service
Adversary Parties              Ryder Law Firm                                   Attn: Jesse P Ryder                                                                                                                       ryderlawfirm@gmail.com                Email
Adversary Parties              Sacred Heart Cathedral                           Seneca Waterways 397                              296 Flower City Park                   Rochester, NY 14615-3613                                                               First Class Mail
Adversary Parties              Sacred Heart Church                              Aloha Council, Bsa 104                            1701 Wilder Ave                        Honolulu, HI 96822-4973                                                                First Class Mail
Adversary Parties              Sacred Heart Church                              Central Georgia Council 096                       250 S Davis Dr                         Warner Robins, GA 31088-4604                                                           First Class Mail
Adversary Parties              Sacred Heart Church                              Central Minnesota 296                             2875 10Th Ave Ne                       Sauk Rapids, MN 56379-4412                                                             First Class Mail
Adversary Parties              Sacred Heart Church                              Garden State Council 690                          260 High St                            Mount Holly, NJ 08060-1404                                                             First Class Mail
Adversary Parties              Sacred Heart Church                              Laurel Highlands Council 527                      310 Shady Ave                          Pittsburgh, PA 15206-4302                                                              First Class Mail
Adversary Parties              Sacred Heart Church                              Mayflower Council 251                             1321 Centre St                         Newton, MA 02459-2466                                                                  First Class Mail
Adversary Parties              Sacred Heart Church                              Mayflower Council 251                             187 Hopedale St                        Hopedale, MA 01747-1962                                                                First Class Mail
Adversary Parties              Sacred Heart Church                              Mid-America Council 326                           204 S 5Th St                           Norfolk, NE 68701-5220                                                                 First Class Mail
Adversary Parties              Sacred Heart Church                              Narragansett 546                                  14 Park St                             North Attleboro, MA 02760-1209                                                         First Class Mail
Adversary Parties              Sacred Heart Church                              Ozark Trails Council 306                          1609 N Summit Ave                      Springfield, MO 65803-3161                                                             First Class Mail
Adversary Parties              Sacred Heart Church                              Westchester Putnam 388                            40 Convent Ave                         Yonkers, NY 10703-2513                                                                 First Class Mail
Adversary Parties              Sacred Heart Of Jesus                            Evangeline Area 212                               200 W Main St                          Broussard, LA 70518-3806                                                               First Class Mail
Adversary Parties              Sagamore Cncl 162                                Po Box 865                                        Kokomo, IN 46903-0865                                                                                                         First Class Mail
Adversary Parties              Saint Rosalies Church                            Suffolk County Council Inc 404                    31 E Montauk Hwy                       Hampton Bays, NY 11946-1816                                                            First Class Mail
Adversary Parties              Sam Houston Area Council                         2225 North Loop W                                 Houston, TX 77008-1311                                                                                                        First Class Mail
Adversary Parties              Sam Houston Area Council                         C/O Steve Leland, Dircamping                      Po Box 924528                          Houston, TX 77292-4528                                                                 First Class Mail
Adversary Parties              Samoset Cncl 627                                 3511 Camp Phillips Rd                             Weston, WI 54476-6320                                                                                                         First Class Mail
Adversary Parties              San Diego-Imperial Cncl 49                       1207 Upas St                                      San Diego, CA 92103-5127                                                                                                      First Class Mail
Adversary Parties              Santa Fe Trail Cncl 194                          402 E Fulton St Ste 4                             Garden City, KS 67846-5677                                                                                                    First Class Mail
Adversary Parties              Sarah Jane Johnson Church                        Baden-Powell Council 368                          308 Main St                            Johnson City, NY 13790-2051                                                            First Class Mail
Adversary Parties              Seneca Waterways Cncl #397                       2320 Bri Hen Tl Rd                                Rochester, NY 14623-2782                                                                                                      First Class Mail
Adversary Parties              Sequoia Cncl 27                                  6005 N Tamera Ave                                 Fresno, CA 93711-3911                                                                                                         First Class Mail
Adversary Parties              Sequoyah Area Cncl 713                           129 Boone Ridge Dr                                Johnson City, TN 37615-4928                                                                                                   First Class Mail
Adversary Parties              Shenandoah Area Council                          107 Youth Development Ct                          Winchester, VA 22602-2430                                                                                                     First Class Mail
Adversary Parties              Silicon Valley Monterey Bay Council              Silicon Valley Monterey Bay 055                   970 W Julian St                        San Jose, CA 95126-2719                                                                First Class Mail
Adversary Parties              Silver & Kelmachter, LLP                         Sameer Nath, Esq.                                                                                                                         snath@silverkelmachter.com            Email
Adversary Parties              Silver Golub & Teitell, LLP                      Attn: Paul A Slager, Jennifer B Goldstein                                                                                                 jgoldstein@sgtlaw.com                 Email
Adversary Parties              Silver Springs Shores Presbyterian Church, Inc   674 Silver Rd                                     Ocala, FL 34472-2365                                                                                                          First Class Mail
Adversary Parties              Simmons Hanly Conroy, LLC, And                   Attn: Andrea Bierstein                                                                                                                    abierstein@simmonsfirm.com            Email
                               Law Offices Of Mitchell Garabedian
Adversary Parties              Simmons Hanly Conroy, LLC, And                   Attn: Jayne Conroy                                                                                                                        jconroy@simmonsfirm.com               Email
                               Law Offices Of Mitchell Garabedian
Adversary Parties              Simmons Hanly Conroy, LLC, And                   Attn: Paul J Hanly                                                                                                                        phanly@simmonsfirm.com                Email
                               Law Offices Of Mitchell Garabedian
Adversary Parties              Simon Kenton Council                             Simon Kenton Council 441                          991 E Main St                          Chillicothe, OH 45601-2845                                                             First Class Mail
Adversary Parties              Sioux Council                                    800 N West Ave                                    Sioux Falls, SD 57104-5720                                                                                                    First Class Mail
Adversary Parties              Snake River Area Council 111                     2988 Falls Ave E                                  Twin Falls, ID 83301-8423                                                                                                     First Class Mail
Adversary Parties              South Florida Cncl 84                            15255 Nw 82Nd Ave                                 Miami Lakes, FL 33016-1476                                                                                                    First Class Mail
Adversary Parties              South Georgia Baptist                            Golden Spread Council 562                         5209 S Georgia St                      Amarillo, TX 79110-3230                                                                First Class Mail
Adversary Parties              South Plains Church Of Christ                    South Plains Council 694                          6802 Elkhart Ave                       Lubbock, TX 79424-1433                                                                 First Class Mail
Adversary Parties              South Presbyterian Church                        Northern New Jersey Council, Bsa 333              150 Church St                          Bergenfield, NJ 07621                                                                  First Class Mail
Adversary Parties              South Texas Cncl 577                             700 Everhart Rd Bldg A                            Corpus Christi, TX 78411-1939                                                                                                 First Class Mail
Adversary Parties              Southeast Louisiana Cncl 214                     4200 S I 10 Service Rd W Ste 101                  Metairie, LA 70001-1237                                                                                                       First Class Mail
Adversary Parties              Southern Shores Fsc 783                          3914 Bestech Rd                                   Ypsilanti, MI 48197-2262                                                                                                      First Class Mail
Adversary Parties              Southern Shores Fsc 783                          4290 Bristlecone Dr                               Portage, MI 49024-9055                                                                                                        First Class Mail
Adversary Parties              Southern Sierra Cncl 30                          2417 M St                                         Bakersfield, CA 93301-2341                                                                                                    First Class Mail
Adversary Parties              Southwest Florida Council                        C/O Ron Barbour                                   1801 Boy Scout Dr                      Fort Myers, FL 33907-2114                                                              First Class Mail
Adversary Parties              STARK & STARK, P.C.                              Joseph H. Lemkin, Esq.                                                                                                                    jlemkin@stark-stark.com               Email
Adversary Parties              Start & Stark                                    Attn: Michael G Donahue, III                                                                                                              mdonahue@stark-stark.com              Email
Adversary Parties              Stevens & Lee, P.C.                              Attn: Joseph H. Huston, Jr.                                                                                                               jhh@stevenslee.com                    Email
Adversary Parties              Stobierski & Connor                              Attn: John P Connor, Esq                                                                                                                  jconnor@stobierski.com                Email
Adversary Parties              Stonewall Jackson Area Cncl 763                  801 Hopeman Pkwy                                  Waynesboro, VA 22980-1825                                                                                                     First Class Mail
Adversary Parties              Suffolk County Cncl 404                          7 Scouting Blvd                                   Medford, NY 11763-2241                                                                                                        First Class Mail
Adversary Parties              Susquehanna Community Elementary School          Baden-Powell Council 368                          3192 Turnpike St                       Susquehanna, PA 18847-8154                                                             First Class Mail
Adversary Parties              Suwannee River Cncl #664                         2032 Thomasville Rd                               Tallahassee, FL 32308-0734                                                                                                    First Class Mail
Adversary Parties              Swartz & Swartz, P.C, And                        Attn: Alan L Cantor                                                                                                                       acantor@swartzlaw.com                 Email
                               Paul Mones, PC
Adversary Parties              Swartz & Swartz, P.C, And                        Attn: James A Swartz                                                                                                                      jswartz@swartzlaw.com                 Email
                               Paul Mones, PC
Adversary Parties              Sweeney, Reich & Bolz, LLP                       Gerard J. Sweeney, Esq.                                                                                                                   gkosmakos@srblawfirm.com              Email
                                                                                                                                                                                                                          gsweeney@srblawfirm.com
Adversary Parties              Syracuse University                              Attn: Office Of Aid And Scholarships              200 Archbold N                         Syracuse, NY 13244-1140                                                                First Class Mail
Adversary Parties              Syracuse University                              For Benefit Of: Michael Sessa                     200 Archbold North                     Syracuse, NY 13244-1140                                                                First Class Mail
Adversary Parties              Syracuse University                              For Benefit Of: Robert V Fodera, Jr               200 Archbold North                     Syracuse, NY 13244-1140                                                                First Class Mail
Adversary Parties              Syracuse University                              For Benefit Of: Xavier Holliday                   200 Archbold North                     Syracuse, NY 13244-1140                                                                First Class Mail
Adversary Parties              Syracuse University                              Attn: Scholarship Office                          216 Archbold N                         Syracuse, NY 13244-1140                                                                First Class Mail
Adversary Parties              Tecumseh Council                                 1693 Shadylane Dr                                 Beavercreek, OH 45432-3924                                                                                                    First Class Mail
Adversary Parties              Texas Southwest Cncl No 741                      Po Box 1584                                       San Angelo, TX 76902-1584                                                                                                     First Class Mail
Adversary Parties              Texas Trails Council #561                        Paid At The Direction Of: Southern Region Trust   3811 N 1St St                          Abilene, TX 79603-6827                                                                 First Class Mail

Adversary Parties              The Childrens Home Of Reading                    Hawk Mountain Council 528                         1010 Centre Ave                        Reading, PA 19601-1408                                                                 First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Andrew Jackson Council 303                        Po Box 524                             Liberty, MS 39645-0524                                                                 First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Andrew Jackson Council 303                        Po Box 564                             Liberty, MS 39645-0564                                                                 First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Black Warrior Council 006, 18th Ave Nw            Jasper, AL 35501                                                                                                              First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Cape Cod And Islands Cncl 224                     94 Freemans Way                        Brewster, MA 02631-2641                                                                First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Gamehaven 299                                     120 Pleasant Hill Dr                   Winona, MN 55987                                                                       First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Piedmont Council 420                              4065 N Center St                       Hickory, NC 28601                                                                      First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Piedmont Council 420                              901 Bethel Rd                          Morganton, NC 28655-8194                                                               First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Coastal Georgia Council 099                       113 Hunters Way                        Statesboro, GA 30461-4200                                                              First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Coastal Georgia Council 099                       1200 King George Blvd                  Savannah, GA 31419                                                                     First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Coastal Georgia Council 099                       220 Sandy Run Dr                       Hinesville, GA 31313-3312                                                              First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Coastal Georgia Council 099                       317 Maple Dr                           Vidalia, GA 30474-8908                                                                 First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Coastal Georgia Council 099                       613 E Montgomery Xrd                   Savannah, GA 31406-4965                                                                First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Coastal Georgia Council 099                       617 Ogeechee Dr W                      Statesboro, GA 30461-6706                                                              First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Coastal Georgia Council 099                       903 Fort Howard Rd                     Rincon, GA 31326                                                                       First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Greater Tampa Bay Area 089                        7851 Lutz Lake Fern Rd                 Odessa, FL 33556-4110                                                                  First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Iroquois Trail Council 376                        6339 Hamm Rd                           Lockport, NY 14094                                                                     First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Mountaineer Area 615                              Rr 1 Box 216M                          Beverly, WV 26253                                                                      First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Northeast Iowa Council 178                        292 Bailey Dr                          Manchester, IA 52057-1844                                                              First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Northeastern Pennsylvania Council 501             505 Griffin Pond Rd                    South Abington Township, PA 18411-1300                                                 First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Northeastern Pennsylvania Council 501             Manor Dr                               Trucksville, PA 18708                                                                  First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Northern New Jersey Council, Bsa 333              62 E Forest Ave                        Englewood, NJ 07631-4135                                                               First Class Mail
Adversary Parties              The Church Of Jesus Christ Of Lds                Northwest Georgia Council 100                     Cedartown, GA 30125                                                                                                           First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Northwest Georgia Council 100                     455 Mcdaniel Station Rd Sw             Calhoun, GA 30701-3320                                                                 First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Pee Dee Area Council 552                          1411 Leroy Ln                          Myrtle Beach, SC 29577-5356                                                            First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Piedmont Council 420                              1050 21St Ave Nw                       Hickory, NC 28601-1715                                                                 First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Rip Van Winkle Council 405                        184 State Route 32 S                   New Paltz, NY 12561                                                                    First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Samoset Council, Bsa 627                          152190 Jonquil Ln                      Wausau, WI 54401-5418                                                                  First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Stonewall Jackson Council 763                     2825 Jefferson Ln                      Waynesboro, VA 22980-1552                                                              First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Three Harbors Council 636                         1444 30Th Ave                          Kenosha, WI 53144-2944                                                                 First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Washington Crossing Council 777                   9214 Landis Ln                         East Greenville, PA 18041-2534                                                         First Class Mail
Adversary Parties              The Church Of Jesus Christ Of LDS                Greensburg Ward 45160                             Greensburg, PA 15601                                                                                                          First Class Mail
Adversary Parties              The Community Presbyterian Church                Northern New Jersey Council, Bsa 333              145 Carletondale Rd                    Ringwood, NJ 07456-1611                                                                First Class Mail
Adversary Parties              The Foundry School                               Flint River Council 095                           104 Parsons Pl                         Peachtree City, GA 30269-2223                                                          First Class Mail
Adversary Parties              The Neuberger Firm                               Stephen J. Neuberger, Esq.                                                                                                                sjn@neubergerlaw.com                  Email
Adversary Parties              The Neuberger Firm                               Thomas S. Neuberger, Esq.                                                                                                                 tsn@neubergerlaw.com                  Email
Adversary Parties              The New York Times                               Po Box 9                                          Northvale, NJ 07647-0009                                                                                                      First Class Mail
Adversary Parties              The Rosner Law Group LLC                         Attn: Jason A. Gibson                                                                                                                     gibson@teamrosner.com                 Email
Adversary Parties              The School Administrator                         The Townsend Group Inc                            7315 Wisconsin Ave Ste W 750           Bethesda, MD 20814-3202                                                                First Class Mail
Adversary Parties              Theodore Robert Goldstein                        9001 W 99Th Ter                                   Overland Park, KS 66212-4156                                                                                                  First Class Mail
Adversary Parties              Thomas Law Offices, PLLC                         Attn: Lindsay Anne Cordes                                                                                                                 lindsay.cordes@thomaslawoffices.com   Email
Adversary Parties              Thomas Law Offices, PLLC                         Attn: Tad Thomas                                                                                                                          tad@thomaslawoffices.com              Email
Adversary Parties              Three Fires Cncl 127                             415 N 2Nd St                                      St Charles, IL 60174-1247                                                                                                     First Class Mail
Adversary Parties              Three Harbors Cncl 636                           330 S 84Th St                                     Milwaukee, WI 53214-1468                                                                                                      First Class Mail
Adversary Parties              Three Rivers Cncl 578                            4650 W Cardinal Dr                                Beaumont, TX 77705-2797                                                                                                       First Class Mail
Adversary Parties              Tidewater Cncl 596                               1032 Heatherwood Dr                               Virginia Beach, VA 23455-6675                                                                                                 First Class Mail
Adversary Parties              Tiwald Law, PC                                   Attn: John R Reidy                                                                                                                        jay@tiwaldlaw.com                     Email
Adversary Parties              Tiwald Law, PC                                   Attn: John Tiwald                                                                                                                         john@tiwaldlaw.com                    Email




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                                                        Page 9 of 10
                                                     Case 20-50527-LSS                                Doc 155                         Filed 03/14/21                             Page 12 of 14
                                                                                                                           Exhibit A
                                                                                                                           Service List
                                                                                                                    Served as set forth below

       Description                                    Name                                                                        Address                                                                           Email          Method of Service
Adversary Parties              Tolmage, Peskin, Harris & Falick          Stephan H. Peskin                                                                                                       peskin@tolmagepeskinlaw.com    Email
Adversary Parties              Town Of Delta                             360 Main St                  Delta, CO 81416-1837                                                                                                      First Class Mail
Adversary Parties              Transatlantic Cncl 802                    Usag Brussels                Unit 28100 Box 24                     Apo, AE 09714-8100                                                                  First Class Mail
Adversary Parties              Trapper Trails Cncl 589                   1200 E 5400 S                Ogden, UT 84403-4599                                                                                                      First Class Mail
Adversary Parties              TREMONT SHELDON ROBINSON MAHONEY P.C.                                                                                                                             crobinson@tremontsheldon.com   Email
Adversary Parties              TREMONT SHELDON ROBINSON MAHONEY P.C.                                                                                                                             dmahoney@tremontsheldon.com    Email
Adversary Parties              Trinity United Methodist Church           16069 State Highway 34       Piedmont, MO 63957                                                                                                        First Class Mail
Adversary Parties              Trinity United Methodist Church           Crystal Tibbs                16069 State Highway 34                Piedmont, MO 63957                                                                  First Class Mail
Adversary Parties              Tukabatchee Area Cncl 5                   3067 Carter Hill Rd          Montgomery, AL 36111-1801                                                                                                 First Class Mail
Adversary Parties              Tuscarora Cncl 424                        316 E Walnut St              Goldsboro, NC 27530-4837                                                                                                  First Class Mail
Adversary Parties              Twin Rivers Cncl No 364                   253 Washington Ave Ext       Albany, NY 12205-5504                                                                                                     First Class Mail
Adversary Parties              Twin Valley Cncl 283                      810 Madison Ave              Mankato, MN 56001-6796                                                                                                    First Class Mail
Adversary Parties              Union University Church                   c/o Peter Finley             Five Rivers Council, Inc 375          Church St                         Alfred, NY 14802                                  First Class Mail
Adversary Parties              Utah National Parks Cncl 591              1200 E 5400 S                Ogden, UT 84403-4527                                                                                                      First Class Mail
Adversary Parties              Van Zanten & Onik, LLC.                   Attn: Hans H Van Zanten                                                                                                 hvanzanten@vzolaw.com          Email
Adversary Parties              Van Zanten & Onik, LLC.                   Attn: Thomas R Onik                                                                                                     tonik@vzolaw.com               Email
Adversary Parties              Ventura County Cncl/Dist 057 Ventura Co   509 E Daily Dr               Camarillo, CA 93010-5820                                                                                                  First Class Mail
Adversary Parties              Verdugo Hills Cncl 58                     1325 Grandview Ave           Glendale, CA 91201-2297                                                                                                   First Class Mail
Adversary Parties              Voyageurs Area Cncl 286                   3877 Stebner Rd              Hermantown, MN 55811-1733                                                                                                 First Class Mail
Adversary Parties              Washington Crossing Cncl 777              1 Scout Way                  Doylestown, PA 18901-4890                                                                                                 First Class Mail
Adversary Parties              Watchung Avenue Presbyterian Church       Patriots Path Council 358    170 Watchung Ave                      North Plainfield, NJ 07060-4133                                                     First Class Mail
Adversary Parties              Water & Woods Fsc 782                     4205 E Court St              Burton, MI 48509-1719                                                                                                     First Class Mail
Adversary Parties              Wayne A. Ely, Esq.                        Wayne A. Ely                                                                                                            wayne3236@gmail.com            Email
Adversary Parties              West Tennessee Area Council Bsa           C/O Shane Cooley             1995 Hollywood Dr                     Jackson, TN 38305-4325                                                              First Class Mail
Adversary Parties              Westark Area Cncl 16                      1401 Old Greenwood Rd        Fort Smith, AR 72901-4251                                                                                                 First Class Mail
Adversary Parties              Westchester-Putnam Cncl 388               41 Saw Mill River Rd         Hawthorne, NY 10532-1519                                                                                                  First Class Mail
Adversary Parties              Western Los Angeles County Cncl, Bsa      C/O Andrew Sisolak           16525 Sherman Way Ste C8              Van Nuys, CA 91406-3753                                                             First Class Mail
Adversary Parties              Western Massachusetts Cncl 234            1 Arch Rd Ste 5              Westfield, MA 01085-1896                                                                                                  First Class Mail
Adversary Parties              Westmoreland Service Club                 C/O Farmers State Bank       Po Box 330                            Westmoreland, KS 66549-0330                                                         First Class Mail
Adversary Parties              Wiley Malehorn Sirota & Raynes            Attn: James M Mccreedy                                                                                                  jmccreedy@wmsrlaw.com          Email
Adversary Parties              William Huff                              10714 Burdine St             Houston, TX 77096-5006                                                                                                    First Class Mail
Adversary Parties              Winnebago Cncl 173                        2929 Airport Blvd            Waterloo, IA 50703-9627                                                                                                   First Class Mail
Adversary Parties              Ymca Of Greater Providence A Carnevale    Narragansett 546             640 Broad St                          Providence, RI 02907-1463                                                           First Class Mail
Adversary Parties              Yocona Area Cncl 748                      505 Air Park Rd              Tupelo, MS 38801-7021                                                                                                     First Class Mail
Adversary Parties              Yucca Cncl 573                            Po Box 971056                El Paso, TX 79997-1056                                                                                                    First Class Mail
Adversary Parties              Zuckerman Spaeder, LLP                    Attn: Aitan D Goelman                                                                                                   agoelman@zuckerman.com         Email
Adversary Parties              Zuckerman Spaeder, LLP                    Attn: Carl S Kravitz                                                                                                    ckravitz@zuckerman.com         Email
Adversary Parties              Zuckerman Spaeder, LLP                    Attn: Caroline Judge Mehta                                                                                              cmehta@zuckerman.com           Email




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                          Page 10 of 10
Case 20-50527-LSS   Doc 155   Filed 03/14/21   Page 13 of 14
                     EXHIBIT B
                                                          Case 20-50527-LSS                                   Doc 155                            Filed 03/14/21                                 Page 14 of 14
                                                                                                                                 Exhibit B
                                                                                                                          Additional Service List
                                                                                                                         Served as set forth below

        Description                                                      Name                                                                                                      Address                                                                  Method of Service
Additional Party               Anapol Weiss                                                      c/o Larry E. Coben                           8700 East Vista Bonita Drive, Suite 268           Scottsdale, Arizona 85255                                First Class Mail
Additional Party               Andreozzi + Foote                                                 4503 N Front St                              Harrisburg PA 17110                                                                                        First Class Mail
Additional Party               Andrews & Thornton                                                c/o Oren Givol                               4701 Von Karmen Avenue, Suite 300                 Newport Beach, California 92660                          First Class Mail
Additional Party               AVA Law Group, Inc                                                3667 Voltaire Street                         San Diego CA 92106                                                                                         First Class Mail
Additional Party               Betti & Associates                                                Michele M. Betti                             30 Wall Street, 8th Floor                         New York, New York 10005                                 First Class Mail
Additional Party               Bleakley Platt & Schmidt, LLP                                     William P. Harrington                        One North Lexington Avenue                        White Plains, New York 10601                             First Class Mail
Additional Party               Bondurant, Mixson & Elmore, LLC                                   c/o Michael B. Terry                         1201 West Peachtree Street N.W., Suite 3900       Atlanta, Georgia 30309                                   First Class Mail
Additional Party               Bronster Fujichaku Robbins                                        Margery S. Bronster                          1003 Bishop Street, Ste. 2300                     Hononlulu, Hawaii 96813                                  First Class Mail
Additional Party               Bryon Middlebrook, PC                                             c/o Bryon Middlebrook                        308 North Agassiz Street                          Flagstaff, Arizona 86001                                 First Class Mail
Additional Party               Burnett Law Firm                                                  c/o Kren Beyea-Schroeder                     3737 Buffalo Speedway, Suite 1850                 Houston, Texas 77098                                     First Class Mail
Additional Party               Certain & Zilberg, PLLC                                           c/o Gary Certain                             488 Madison Avenue, 20th Floor                    New York, New York 10022                                 First Class Mail
Additional Party               Chasan & Walton, LLC, and Dumas & Vaughn Attorneys at Law         3835 NE Hancock St., Ste. GLB                Portland OR 97212                                                                                          First Class Mail
Additional Party               Chiacchia & Fleming, LLP                                          5113 S Park Ave                              Hamburg NY 14075                                                                                           First Class Mail
Additional Party               Colin Bradley Law, PLLC                                           c/o Colin Bradley                            2600 North 44th Street, Suite B-101               Phoenix, Arizona 85008                                   First Class Mail
Additional Party               Cooney & Conway                                                   c/o Michael Cooney                           120 North Lasalle Street, Suite 3000              Chicago, Illinois 60602                                  First Class Mail
Additional Party               Covault Law PLLC                                                  c/o Jason Covault                            1221 East Osborn Road, Suite 101                  Phoenix, Arizona 85014                                   First Class Mail
Additional Party               Crew Janci LLP                                                    c/o Peter Janci                              1200 N.W. Naito Parkway, Suite 500                Portland, Oregon 97209                                   First Class Mail
Additional Party               Dalton & Associates, PA                                           Andrew C. Dalton                             1106 West Tenth Street                            Wilminton, Delaware 19806                                First Class Mail
Additional Party               Davis, McKee, P.L.L.C.                                            c/o Jeffrey A. McKee                         1650 North First Avenue                           Phoenix, Arizona 85003                                   First Class Mail
Additional Party               DKL Law, PLLC                                                     c/o David W. Lunn                            2055 South Cottonwood Drive                       Tempe, Arizona 85282                                     First Class Mail
Additional Party               Edmiston & Colton Law Firm                                        Shane Colton                                 310 Grand Avenue                                  Billings, Montana 59101                                  First Class Mail
Additional Party               Eisenberg Rothweiler Winkler Eisenberg & Jeck, PC                 c/o Stewart J. Eisenberg                     1634 Spruce Street                                Philadelphia, Pennsylvania 19103                         First Class Mail
Additional Party               Epstein Ostrove LLC                                               Daniel N. Epstein                            200 Metroplex Drive, Suite 304                    Edison, New Jersey 8817                                  First Class Mail
Additional Party               Fasy Law, PLLC                                                    c/o Daniel Fasy                              1752 N.W. Market Street, Suite 1502               Seattle, Washington 98107                                First Class Mail
Additional Party               Flanagan & Peel, PC                                               Terry J. Flanagan                            133 South 11th Street, Suite 350                  St. Louis, Missouri 63102                                First Class Mail
Additional Party               Gallagher & Kennedy, PA                                           c/o Robert W. Boatman                        2575 East Camelback Road                          Phoenix, Arizona 85016-9225                              First Class Mail
Additional Party               Hach Rose Schirippa & Cheverie, LLP                               c/o Hillary M. Nappi                         112 Madison Avenue, 10th Floor                    New York, New York 10016                                 First Class Mail
Additional Party               Hurley McKenna & Mertz, PC                                        c/o Mark R. McKenna                          33 North Dearborn Street, Suite 1430              Chicago, Illinois 60602                                  First Class Mail
Additional Party               Jacob Law Group, LLC                                              600 W. MAIN ST., P.O. BOX 429                MILLVILLE NJ 08332                                                                                         First Class Mail
Additional Party               Jeff Anderson & Associates, PA                                    c/o Jeffrey R. Anderson                      366 Jackson Street, Suite 100                     St. Paul, Minnesota 55101                                First Class Mail
Additional Party               Keller Rohrback L.L.P.                                            c/o Ron Kilgard                              3101 North Central Avenue, Suite 1400             Phoenix, Arizona 85012                                   First Class Mail
Additional Party               Lanier Law Group, PA                                              4915 Piedmont Pkwy, Ste 104                  Jamestown NC 27282                                                                                         First Class Mail
Additional Party               Law Offices of G. Oliver Koppell                                  G. Oliver Koppell                            99 Park Avenue, Suite 1100                        New York, New York 10016                                 First Class Mail
Additional Party               Law Offices of Ronald J. Kim, PC                                  c/o Ronald J. Kim                            P.O. Box 318                                      Saratoga Springs, New York 12866                         First Class Mail
Additional Party               Law Offices of Samuel P. Moeller, PLLC                            1419 N. 3rd St. Ste. 100                     Phoenix AZ 85004                                                                                           First Class Mail
Additional Party               Law Offices of Stewart F. Gross, PLLC                             c/o Stewart F. Gross                         3401 North 32nd Street                            Phoenix, Arizona 85018                                   First Class Mail
Additional Party               Liakos Law, APC                                                   c/o Jennifer R. Liakos                       1611 S. Pacific Coast Highway, Suite 200D         Renondo Beach, California 90505                          First Class Mail
Additional Party               Lipsitz & Ponterio, LLC                                           c/o Zachary James Woods                      424 Main Street, Suite 1500                       Buffalo, New York 14204                                  First Class Mail
Additional Party               Lotempio PCLaw Group                                              181 Franklin Street                          Buffalo NY 14202                                                                                           First Class Mail
Additional Party               Lowey Dannenberg, PC                                              Barbara J. Hart                              44 South Broadway, Suite 1100                     White Plains, New York 10601                             First Class Mail
Additional Party               Manly, Stewart & Finaldi                                          19100 Von Karman Ave., Ste. 800              Irvine CA 92612                                                                                            First Class Mail
Additional Party               McLaughlin & Lauricella, PC                                       100 Century Parkway, Ste 160                 Mount Laurel NJ 08054                                                                                      First Class Mail
Additional Party               McNamara & Goodman, LLP                                           Re: Plaintiff                                Attn: Thomas M. McNamara                          142 Temple St                      New Haven, CT 06510   First Class Mail
Additional Party               Mercaldo Law Firm                                                 c/o Carlo N. Mercaldo                        1853 North Kolb Road                              Tucson, Arizona 85715                                    First Class Mail
Additional Party               Merson Law, PLLC, and Wilson, Bave, Conboy, Cozza & Couzens, PC   950 Third Avenue, 18th Floor                 New York New York 10022                                                                                    First Class Mail
Additional Party               Michael J. George, PC                                             Michael J. George                            615 2nd Avenue North, Suite 201                   Great Falls, Montana 59403                               First Class Mail
Additional Party               Mick Levin, P.L.C.                                                c/o Mick Levin                               3401 North 32nd Street                            Phoenix, Arizona 85018                                   First Class Mail
Additional Party               Montoya, Lucero & Pastor, PA                                      c/o Robert E. Pastor                         3200 North Central Avenue, Suite 2550             Phoenix, Arizona 85012                                   First Class Mail
Additional Party               Panish Shea & Boyle LLP                                           c/o Brian J. Panish                          11111 Santa Monica Boulevard, Suite 700           Los Angeles, California 90025                            First Class Mail
Additional Party               Parker Waichman LLP                                               6 Harbor Park Drive                          Port Washington NY 11050                                                                                   First Class Mail
Additional Party               Paul Mones, PC                                                    c/o Paul Mones                               13101 Washington Boulevard                        Los Angeles, California 90066                            First Class Mail
Additional Party               Perkin & Faria, LLLC                                              Brandee J.K. Faria                           Davies Pacific Center, 841 Bishop Street, #1000   Hononlulu, Hawaii 96813                                  First Class Mail
Additional Party               Pfau Cochran Vertetis Amala PLLC                                  c/o Michael T. Pfau                          403 Columbia Street, Suite 500                    Seattle, Washington 98104                                First Class Mail
Additional Party               Phillips & Paolicelli, LLP                                        747 Third Avenue, 6th Floor                  New York NY 10017                                                                                          First Class Mail
Additional Party               Phillips & Paolicelli, LLP                                        c/o Diane Paolicelli                         747 Third Avenue, 6th Floor                       New York, New York 10017                                 First Class Mail
Additional Party               Phillips & Paolicelli, LLP, and Cooney & Conway                   747 Third Avenue, 6th Floor                  New York NY 10017                                                                                          First Class Mail
Additional Party               Portell Law, PC                                                   c/o Stephen T. Portell                       4065 East Cooper Street                           Tucson, Arizona 85711                                    First Class Mail
Additional Party               Powers & Santola, LLP                                             100 Great Oak Blvf, Ste 123                  Albany NY 12203                                                                                            First Class Mail
Additional Party               Principe & Strasnick, PC                                          17 Lark Avenue                               Saugus MA 01906                                                                                            First Class Mail
Additional Party               Richardson Patrick Westbrook & Brickman, LLC                      1037-A Chuck Dawley Blvd.                    Mt Pleasant SC 29464                                                                                       First Class Mail
Additional Party               Rittgers & Rittgers                                               Konrad Kircher                               12 E. Warren St.                                  Lebanon, Ohio 45036                                      First Class Mail
Additional Party               Robins Kaplan LLP                                                 c/o Ian S. Millican                          399 Park Avenue, Suite 3600                       New York, New York 10022                                 First Class Mail
Additional Party               Romanucci & Blandin, LLC                                          321 N. Clark Street, Ste 900                 Chicago IL 60654                                                                                           First Class Mail
Additional Party               Rosenberg McKay Hoffman                                           Randall Rosenberg                            737 Bishop Street, 2350 Makai Tower               Honolulu, Hawaii 96813                                   First Class Mail
Additional Party               Sanders Warren Russell & Scheer LLP                               S. Jacob Sappington                          1855 South Ingram Mill Road, Suite 207            Springfield, Missouri 65804                              First Class Mail
Additional Party               Shamp Speed Jordan Woodward, LLC                                  c/o Natalie S. Woodward                      1718 Peachtree Street N.W., Suite 660             Atlanta, Georgia 30309                                   First Class Mail
Additional Party               Silbowitz, Garafola, Silbowitz, Schatz & Frederick, LLP           25 West 43rd Street, Ste 711                 New York NY 10036                                                                                          First Class Mail
Additional Party               Silver Golub & Teitell, LLP                                       Attn: Paul A Slager                          Re: Christopher Adzima                            184 Atlantic St                    Stamford CT 06901     First Class Mail
Additional Party               Slater Slater Schulman LLP                                        c/o Adam P. Slater                           488 Madison Avenue, 20th Floor                    New York, New York 10022                                 First Class Mail
Additional Party               Steve Boyd, PC                                                    c/o Stephen Boyd                             40 North Forest Road                              Williamsville, New York 14221                            First Class Mail
Additional Party               Swenson & Shelley PLLC                                            107 S. 1470 E Ste 201                        St George UT 84790                                                                                         First Class Mail
Additional Party               Tanner & Ortega, LLP                                              299 Broadway, Ste 1700                       New York NY 10007                                                                                          First Class Mail
Additional Party               The Bauer Law Firm, LLC                                           Joseph L. Bauer, Jr.                         133 South 11th Street, Suite 350                  St. Louis, Missouri 63102                                First Class Mail
Additional Party               The Panitch Law Group, PC                                         c/o Ester Panitch                            4243 Dunwoody Club Drive, Suite 216               Atlanta, Georgia 30350                                   First Class Mail
Additional Party               The Zalkin Law Firm, PC                                           c/o Irwin Zalkin                             10590 West Ocean Air Drive, Suite 125             San Diego, California 92130                              First Class Mail
Additional Party               The Zalkin Law Firm, PC, and Dumas & Vaughn Attorneys at Law      10590 W Ocean Air Dr. Suite 125              San Diego CA 92130                                                                                         First Class Mail
Additional Party               Thomas Law Offices                                                9418 Norton Commons Blvd., Ste. 200          Louisville KY 40059                                                                                        First Class Mail
Additional Party               White & Stradley, PLLC                                            Attn: Leto Copeley                           Re: James Doe                                     3105 Charles B Root Wynd           Raleigh, NC 27612     First Class Mail
Additional Party               Zuckerman Spaeder LLP                                             c/o Nicholas DiCarlo                         1800 M Street NW, Suite 1000                      Washington, D.C. 20036-5807                              First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                                      Page 1 of 1
